 



Exhibit 10.112

(FORM) [w02817w0281701.gif]

     
NSN 7540-01-152-8069
  STANDARD FORM 26 (Rev 4-85)
Previous Editions unusable
  Prescribed by GSA FAR (48 CFR) 53.214 (a)
ConWrite Version 5.5.2
  Created 20 Nov 2003 8:11 AM

AWARD/CONTRACT 1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350) #
RATING            PAGE            of            PAGES DO-C9

1 34 2. CONTRACT (PROC. INST. IDENT.) NO. 3. EFFECTIVE DATE 4.
REQUISITION/PURCHASE REQUEST/PROJECT NO. FA8903-04-D-8692 5 DEC 2003 See
Section G 5. ISSUED BY HSW/PKVAA            CODE            FA8903 —— 6.
ADMINISTERED BY (IF OTHER THAN ITEM 5) CODE S4404A AIR FORCE MATERIEL COMMAND —

311TH HUMAN SYSTEMS WING/PKV            DCMA SAN ANTONIO 3300 SIDNEY BROOKS 615
EAST HOUSTON ST BROOKS CITY BASDE TX 78235-5112 P O BOX 1040 LINDA M. RUCH
210-536-4204 SAN ANTONIO TX 78294-1040 Linda.ruch@brooks.af.mil            SCD:
C            PAS: (NONE) 7. NAME AND ADDRESS OF CONTRACTOR (NO., STREET, CITY,
COUNTY, STATE AND ZIP CODE) VERSAR, INC.

45 N.E. LOOP 410

SAN ANTONIO TX 78216-5831 8. DELIVERY

(210) 344-5700 # FOB Origin # Other (see below) 9. DISCOUNT FOR PROMPT PAYMENT N
CAGE CODE 03FW5 FACILITY CODE 10. SUBMIT INVOICES            ITEM (4 Copies
Unless Otherwise            See Block Specified) to 12 The Address Shown in #
12. PAYMENT WILL BE MADE BY            CODE            HQ0339 — DFAS-CO/WEST
ENTITLEMENT OPER 11. SHIP TO/MARK FOR            CODE    P O BOX 182381 See
Section F            COLUMBUS OH 43218-2381 EFT:T 13. AUTHORITY FOR OTHER THAN
FULL AND OPEN COMPETITION 14. ACCOUNTING AND APPROPRIATION DATA 15A. ITEM NO See
Section B 15B. SUPPLIES/SERVICES 15C. QUANTITY 15D. UNIT 15E. UNIT PRICE 15F.
AMOUNT 15G. TOTAL AMOUNT OF CONTRACT # See PKV-G004 16. Table of Contents
SEC            DESCRIPTION            PAGE(S)
SEC            DESCRIPTION            PAGE(S) PART I — THE
SCHEDULE            PART II — CONTRACT CLAUSES ü
A            SOLICITATION/CONTRACT FORM 1 ü I            CONTRACT CLAUSES 25 ü
B            SUPPLIES OR SERVICES AND PRICES/COSTS 2 PART III — LIST OF
DOCUMENTS, EXHIBITS & ATTACHMENTS ü C            DESCRIPTION/SPECS./WORK
STATEMENT 10 ü J            LIST OF ATTACHMENTS 34 ü D            PACKAGING AND
MARKING 11 PART IV — REPRESENTATIONS AND INSTRUCTIONS ü E            INSPECTION
AND ACCEPTANCE 12 K            REPRESENTATIONS, CERTIFICATIONS OTHER STATEMENTS
OF OFFERORS ü F            DELIVERIES OR PERFORMANCE 14 ü G            CONTRACT
ADMINISTRATION DATA 15 L            INSTRS., CONDS., AND NOTICES TO ü
H            SPECIAL CONTRACT REQUIREMENTS 17 M            EVALUATION FACTORS
FOR AWARD CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE 17.
##Contractor’s Negotiated Agreement (Contractor is required to sign this
document and return 1 copies to issuing office). Contractor agrees to furnish
and deliver all items or perform all services set forth or otherwise identified
above and on any continuation sheets for the consideration stated herein. The
rights and obligations of the parties to this contract shall be subject to and
governed by the following 18. # Award (Contractor is not required to sign this
document). documents: (a) this award/contract, (b) the solicitation, if any, and
(c) such provisions, Your offer on solicitation number    including the
additions or changes made by you which additions or changes set forth in full
above, is hereby representations, certifications, and specifications, as are
attached or incorporated by reference            accepted as to items listed
above and on any continuation sheets. This award consummates the contract which
consists of the following documents: (a) herein. (Attachments are listed
herein.) the Government’s solicitation and your offer, and (b) this
award/contract. No further contractual document is necessary.

— 19A. NAME AND TITLE OF SIGNER (TYPE OR PRINT) 20A. NAME OF CONTRACTING OFFICER
Glen R. Turnery, Vice President            Beatrice R. De Los Santos 20B. United
States of America 19B. Name of Contractor //signed// /S/ Glen R. Turney /S/
Beatrice R. De Los Santos

By   19C. Date Signed            by   20C. Date Signed (Signature of person
authorized to sign) 2 Dec 2003 (signature of Contracting Officer) 5 Dec 2003

NSN 7540-01-152-8069 STANDARD FORM 26 (Rev 4-85) Previous Editions
unusable            Prescribed by GSA FAR (48 CFR) 53.214 (a) ConWrite Version
5.5.2 Created 20 Nov 2003 8:11 AM

75



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                      Qty   Unit Price ITEM

--------------------------------------------------------------------------------

  SUPPLIES OR SERVICES

--------------------------------------------------------------------------------

  Purch Unit

--------------------------------------------------------------------------------

  Total Item Amount

--------------------------------------------------------------------------------

0001
           
 
                Noun:   ENVIRONMENTAL REMEDIATION AND CONSTRUCTION EFFORTS

  Contract type:   J - FIRM FIXED PRICE    

  Descriptive Data:             The contractor shall provide the necessary
effort for environmental remediation of various AFCEE customer sites set forth
in Attachment 1, Statement of Work (SOW), dated 03 Jun 26, and attached to
Section J hereof. Specific work and the total amount shall be defined in
individual task orders issued pursuant to FAR 52.216-18, “Ordering,” and IAW the
Task Order SOW or Statement of Objectives (SOO).
 
           
0002
           
 
                Noun:   DATA - EXHIBITS A, B, AND C
 
           

  Contract type:   J - FIRM FIXED PRICE    
 
           

  Descriptive Data:             The contractor shall provide data in accordance
with Contract Data Requirements List (CDRL), DD Form 1423-1 dated 03 JUN 26,
designated as Exhibits A, B, and C and attached to Section J hereof. Specific
data requirements will be identified on individual task orders. This CLIN is Not
Separately Priced (NSP). The prices associated with this CLIN are to be included
with the funding for CLIN 0001.
 
           
0003
           
 
                Noun:   ENVIRONMENTAL REMEDIATION AND CONSTRUCTION EFFORTS    
Contract type:   L - FIXED PRICE INCENTIVE FIRM

  Descriptive Data:             The contractor shall provide the necessary
effort for environmental remediation of various AFCEE customer sites set forth
in Attachment 1, Statement of Work (SOW), dated 03 Jun 26, and attached to
Section J hereof. Specific work and the total amount shall be defined in
individual task orders issued pursuant to FAR 52.216-18, “Ordering,” and IAW the
Task Order SOW or Statement of Objectives (SOO).
 
           
0004
           
 
                Noun:   DATA - EXHIBITS A, B, AND C     Contract type:  
L - FIXED PRICE INCENTIVE FIRM

  Descriptive Data:             The contractor shall provide data in accordance
with Contract Data Requirements List (CDRL), DD Form 1423-1 dated 03 Jun 26,
designated as Exhibits A, B, and C and attached to Section J hereof. Specific
data requirements will be identified on individual task orders. This CLIN is Not
Separately Priced (NSP). The prices associated with this CLIN are to be included
with the funding for CLIN 0003.

76



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                      Qty   Unit Price ITEM

--------------------------------------------------------------------------------

  SUPPLIES OR SERVICES

--------------------------------------------------------------------------------

  Purch Unit

--------------------------------------------------------------------------------

  Total Item Amount

--------------------------------------------------------------------------------

0005
           
 
                Noun:   ENVIRONMENTAL REMEDIATION AND CONSTRUCTION EFFORTS    
Contract type:   U - COST PLUS FIXED FEE

  Descriptive Data:             The contractor shall provide the necessary
effort for environmental remediation of various AFCEE customer sites set forth
in Attachment 1, Statement of Work (SOW), dated 03 Jun 26, and attached to
Section J hereof. Specific work and the total amount shall be defined in
individual task orders issued pursuant to FAR 52.216-18, “Ordering,” and IAW the
Task Order SOW or Statement of Objectives (SOO).
 
           
0006
           
 
                Noun:   DATA - EXHIBITS A, B, AND C
 
                Contract type:   U - COST PLUS FIXED FEE
 
           

  Descriptive Data:             The contractor shall provide data in accordance
with Contract Data Requirements List (CDRL), DD Form 1423-1 dated 03 Jun 26,
designated as Exhibits A, B, and C and attached to Section J hereof. Specific
data requirements will be identified on individual task orders. This CLIN is Not
Separately Priced (NSP). The prices associated with this CLIN are to be included
with the funding for CLIN 0005.
 
           
0007
           
 
                Noun:   ENVIRONMENTAL REMEDIATION AND CONSTRUCTION EFFORTS    
Contract type:   V - COST PLUS INCENTIVE FEE

  Descriptive Data:             The contractor shall provide the necessary
effort for environmental remediation of various AFCEE customer sites set forth
in Attachment 1, Statement of Work (SOW), dated 03 Jun 26, and attached to
Section J hereof. Specific work and the total amount shall be : defined in
individual task orders issued pursuant to FAR 52.216-18, “Ordering,” and IAW the
Task Order SOW or Statement of Objectives (SOO).
 
           
0008
           
 
                Noun:   ENVIRONMENTAL REMEDIATION AND CONSTRUCTION I EFFORTS I  
  Contract type:   V - COST PLUS INCENTIVE FEE

  Descriptive Data:             The contractor shall provide data in accordance
with Contract Data Requirements List (CDRL), DO Form 1423-1 dated 03 Jun 26,
designated as Exhibits A, B, and C and attached to Section J hereof. Specific
data requirements will be identified on individual task orders. This CLIN is Not
Separately Priced (NSP). The prices associated with this CLIN are to be included
with the funding for CLIN 0007.

77



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                      Qty   Unit Price ITEM

--------------------------------------------------------------------------------

  SUPPLIES OR SERVICES

--------------------------------------------------------------------------------

  Purch Unit

--------------------------------------------------------------------------------

  Total Item Amount

--------------------------------------------------------------------------------

0009
           
 
                Noun:   ENVIRONMENTAL REMEDIATION AND CONSTRUCTION EFFORTS    
Contract type:   R - COST PLUS AWARD FEE

  Descriptive Data:             The contractor shall provide the necessary
effort for environmental remediation of various AFCEE customer sites set forth
in Attachment 1, Statement of Work (SOW), dated 03 Jun 26, and attached to
Section J hereof. Specific work and the total amount shall be defined in
individual task orders issued pursuant to FAR 52.216-18, “Ordering,” and IAW the
Task Order SOW or Statement of Objectives (SOO).
 
           
0010
           
 
                Noun:   DATA - EXHIBITS A, B, AND
 
                Contract type:   R - COST PLUS AWARD FEE

  Descriptive Data:             The contractor shall provide data in accordance
with Contract Data Requirements List (CDRL), DO Form 1423-1 dated 03 Jun 26,
designated as Exhibits A, B, and C and attached to Section J hereof. Specific
data requirements will be identified on individual task orders. This CLIN is Not
Separately Priced (NSP). The prices associated with this CLIN are to be included
with the funding for CLIN 0009.
 
           
0011
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD I     Contract type:
  R - COST PLUS AWARD FEE

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 1. The period of performance of evaluation period 1 is from              
      to                     [TBD at issuance of the first CPAF task order].
 
           
0012
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 2
 
                Contract type:   R - COST PLUS AWARD FEE
 
           

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 2. The period of performance of evaluation period 2 is from              
      to                    [TBD at issuance of the first CPAF task order].

78



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                      Qty   Unit Price ITEM

--------------------------------------------------------------------------------

  SUPPLIES OR SERVICES

--------------------------------------------------------------------------------

  Purch Unit

--------------------------------------------------------------------------------

  Total Item Amount

--------------------------------------------------------------------------------

0013
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 3
 
                Contract type:   R - COST PLUS AWARD FEE
 
           

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 3. The period of performance of evaluation period 3 is from              
       to                      [TBD at issuance of the first CPAF task order].
 
           
0014
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 4     Contract type:
  R - COST PLUS AWARD FEE

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 4. The period of performance of evaluation period 4 is from              
       to                      [TBD at issuance of the first CPAF task order].
 
           
0015
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 5     Contract type:
  R - COST PLUS AWARD FEE

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 5. The period of performance of evaluation period 5 is from             
        to                      [TBD at issuance of the first CPAF task order].
 
           
0016
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 6     Contract type:
  R - COST PLUS AWARD FEE

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 6. The period of performance of evaluation period 6 is from             
        to                      [TBD at issuance of the first CPAF task order].
 
           
0017
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 7
 
                Contract type:   R - COST PLUS AWARD FEE
 
           

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 7. The period of performance of evaluation period 7 is from             
        to                      [TBD at issuance of the first CPAF task order].

79



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                      Qty   Unit Price ITEM

--------------------------------------------------------------------------------

  SUPPLIES OR SERVICES

--------------------------------------------------------------------------------

  Purch Unit

--------------------------------------------------------------------------------

  Total Item Amount

--------------------------------------------------------------------------------

0018
           
 
                Noun:   AWARD FEE POOL - EVALUATION PERIOD 8     Contract type:
  R - COST PLUS AWARD FEE

  Descriptive Data:             This CLIN is established to accumulate funds and
for the payment of the award fee pool for each CPAF task order in evaluation
period 8. The period of performance of evaluation period 8 is from              
      to                     [TBD at issuance of the first CPAF task order].
 
           
0019
           
 
                Noun:   VALUE ENGINEERING SERVICES
 
                Contract type:   J - FIRM FIXED PRICE
 
           

  Descriptive Data:             THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING
SERVICES AND SUBMIT PROGRESS REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK
ORDERS.
 
           
0020
           
 
                Noun:   VALUE ENGINEERING SERVICES
 
                Contract type:   U - COST PLUS FIXED FEE
 
           

  Descriptive Data:             THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING
SERVICES AND SUBMIT PROGRESS REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK
ORDERS.
 
           
0021
           
 
                Noun:   VALUE ENGINEERING SERVICES     Contract type:   V - COST
PLUS INCENTIVE FEE

  Descriptive Data:             THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING
SERVICES AND SUBMIT PROGRESS REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK
ORDERS.
 
           
0022
           
 
                Noun:   VALUE ENGINEERING SERVICES
 
                Contract type:   R - COST PLUS AWARD FEE
 
           

  Descriptive Data:             THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING
SERVICES AND SUBMIT PROGRESS REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK
ORDERS.

80



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

B001      ESTIMATED COST (FULLY FUNDED) (MAY 1997) (TAILORED)

                 
 
          Unit   Extended
 
               
CLIN No.
  Quantity   Unit   Price   Amount

                                  

Description:                    

TOTAL PRICE OF CONTRACT:                    

B028 CONTRACT TYPE: FIRM FIXED PRICE (FEB 1997)

Total Price TBD at Task Order level

Applicable to following Line Items: 0001,0002,0019

The target cost, target profit, and target price contemplated by the contract
clause entitled, “Incentive Price Revision—Firm Target,” are set forth below.
The contract line items subject to price revision, ceiling price, and the profit
adjustment formula are set forth in 52.216-16. “Profit Adjustment Formula
(Government/Contractor share)                     TBD at Task Order Level.”

Target Cost $0.00

Target Profit $0.00

Target Price $0.00

Ceiling Price $0.00

Applicable to following Line Items: TBD at Task Order level

B038 CONTRACT TYPE: COST-PLUS-AWARD-FEE (FEB 1997)

Contractor shall be reimbursed for performance of this contract in accordance
with the contract clauses and the following additional terms:

     (a) The total estimated cost of performance is TBD at Task Order level

     (b) The base fee is 2%

     (c) The maximum award fee is 8%

     (d) The award fee earned for performance from inception of contract through
the evaluation period ending .

TBD at Task Order level has been determined to be TBD at Task Order.

81



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

B049 OPTIONS (APR 2000)

The Government may require performance of the work required by CLIN(s) TBD at
Task Order level. The Contracting Officer shall provide written notice of intent
to exercise this option to the Contractor on or before TBO at Task Order level.
If the Government exercises this option(s) by TBO at Task Order level, the
Contractor shall perform at the estimated cost and fee, if applicable, set forth
as follows:

TBD at Task Order Level

B051 COST-PLUS-FIXED-FEE TERM (SEP 1997)

     (a) This is a Cost-Plus-Fixed-Fee, Term, type contract as contemplated in
Federal Acquisition Regulation (FAR) 16.306(dX2).

     (b) The Contractor shall provide all facilities, materials, and qualified
personnel necessary to complete CLIN(s) TBD at Task Order Level within the
period specified in Section F.

     (c) In performance of the above listed CLIN(s), the Contractor shall
provide the following effort in the categories and hours specified:

CATEGORIES           HOURS

TBD at Task Order Level

PKV-B002 CONTRACT TYPE (MAR 2003)

Pursuant to FAR 16.1 02(b), it is in the Government’s best interest to award
this contract with the following contract types which shall be established with
each Task Order.

     
AMIS Coding
  Contract Type
R
  COST PLUS AWARD FEE (CPAF)
U
  COST PLUS FIXED FEE (CPFF)

  (Prohibited on military construction appropriated projects)
J
  FIRM FIXED PRICE (FFP)
L
  FIXED PRICE INCENTIVE (FPI)
V
  COST PLUS INCENTIVE FEE (CPIF)

82



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION C . DESCRIPTION/SPECS./WORK STATEMENT

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

C003 INCORPORATED DOCUMENT/REQUIREMENTS (APR 1998)

I. The work to be performed will be in accordance with the Statement of Work
(SOW) set forth in Attachment I as listed in Section J and as Stated in Section
B of this contract. Specific work requirements will be identified in individual
Task Orders through the SOW or the Statement of Objective (SOO).

II. The specifications for data, as identified in the Contract Data Requirements
List (CDRL), are included herein as Exhibits A, B, and C as listed in Section J
of this contract. Specific data deliverable requirements will be identified in
individual Task Orders.

83



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION D - PACKAGING AND MARKING

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

AIR FORCE MATERIAL COMMAND FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT
CLAUSES

5352.247-9011 PACKAGING AND MARKING OF HAZARDOUS MATERIALS (AFMC) (SEP 1998)

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

D001 PRESERVATION, PACKAGING, PACKING AND MARKING REQUIREMENTS (FEB 1997)

Preservation, packaging, packing and marking shall be set forth in the
individual order.

PKV-D001 MARKING OF SHIPMENTS (ALTERNATE 1) (SEP 2002)

(a) The contractor shall mark all shipments under this contract in accordance
with MIL-Std-129 entitled, “Marking for Shipment and Storage.”

(b) Each shipment of material and/or data shall be clearly marked to show the
following information:

     
MARK FOR:
  Contract Number FA8903-04-D-8692
 
   

  Task Order Number                    
 
   

  Item Number                    

[All Fill-in TBD at Task Order level.]

84



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION E – INSPECTION AND ACCEPTANCE

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

52.246-01 CONTRACTOR INSPECTION REQUIREMENTS (APR 1984)

52.246-12 INSPECTION OF CONSTRUCTION (AUG 1996)

52.246.13 INSPECTION — DISMANTLING, DEMOLITION, OR REMOVAL OF IMPROVEMENTS (AUG
1996)

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

E001 REQUIREMENTS FOR DATA ACCEPTANCE (FINAL DD FORM 250) (May 1997)

The Contractor shall prepare and submit a final DD Form 250 on a one-time basis
collectively accounting for all completed Exhibit Line/Subline Items which
called for submission of the data by letter of transmittal. The DD Form 250
shall include a list and an account of all data submitted by letter of
transmittal and approved by the Government during the reporting period.

E002 REQUIREMENTS FOR DATA ACCEPTANCE (PERIODIC DD FORM 250) (MAY 1997)

The Contractor shall prepare and, submit a periodic DD Form 250 on a/an THD at
Task Order level basis collectively accounting for all completed Exhibit
Line/Subline Items which called for submission of the data by letter of
transmittal. Each periodic DD Fonn 250 shall include a list and an account of
all data submitted by letter of transmittal and approved by the Government
during the reporting period,

PKV-E001 INSPECTION OF CONSTRUCTION (AUG 1996) (DEVIATION) (MAR 2003)

     (a) Definition. “Work” includes, but is not limited to, materials,
workmanship, and manufacture and fabrication of components.

     (b) The Contractor shall maintain an adequate inspection system and perform
such inspections as will ensure that the work performed under the contract
conforms to contract requirements. The Contractor shall maintain complete
inspection records and make them available to the Government. All work shall be
conducted under the general direction of the Contracting Officer and is subject
to Government inspection and test at all places and at all reasonable times
before acceptance to ensure strict compliance with the terms of the contract.

     (c) Government inspections and tests are for the sole benefit of the
Government and do not-

     (1) Relieve the Contractor of responsibility for providing adequate quality
control measures;

     (2) Relieve the Contractor of responsibility for damage to or loss of the
material before acceptance;

     (3) Constitute or imply acceptance; or

     (4) Affect the continuing rights of the Government after acceptance of the
completed work under paragraph (i) of this section.

85



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION E – INSPECTION AND ACCEPTANCE

     (d) The presence or absence of a Government inspector does not relieve the
Contractor from any contract requirement, nor is the inspector authorized to
change any term or condition of the specification without the Contracting
Officer’s written authorization.

     (e) The Contractor shall promptly furnish, at no increase in task order
estimated cost and fee, all facilities, labor, and material reasonably needed
for performing such safe and convenient inspections and tests as may be required
by tl1e Contracting Officer. The Government shall perform all inspections and
tests in a manner that will not unnecessarily delay the work. Special, full
size, and performance tests shall be performed as described in the contract.

     (f) The Contractor shall, at no increase in the estimated task order
amount, replace or correct work found by the Government not to conform to
contract requirements, unless in the public interest tl1e Government consents to
accept the work. The Contractor shall promptly segregate and remove rejected
material from the premises.

     (g) If the Contractor does not promptly replace or correct rejected work,
the Government may by contract or otherwise, replace or correct the work.

     (h) If, before acceptance of the entire work, the Government decides to
examine already completed work by removing it or tearing it out, the Contractor,
on request, shall promptly furnish all necessary facilities labor, and material.
The Contracting Officer shall make an equitable adjustment for the additional
services involved in the examination and reconstruction, including, if
completion of the work was thereby delayed, an extension of time.

     (i) Unless otherwise specified in the contract, the Government shall
accept, as promptly as practicable after completion and inspection, all work
required by the contract or that portion of the work the Contracting Officer
determines can be accepted separately. Acceptance shall be final and conclusive
except for latent defects, fraud, gross mistakes amounting to fraud, or the
Government’s rights under any warranty or guarantee.

86



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION F – DELIVERIES OR PERFORMANCE

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

     
52.211-12
  LIQUIDATED DAMAGES — CONSTRUCTION (SEP 2000) - ALTERNATE I (APR 1984)
 
   

  Para (a), Dollar amount is ‘[TBD at Task Order level]’
 
   
52.211-13
  TIME EXTENSIONS (SEP 2000)
 
   
52.247-34
  F.O.B. DESTINATION (NOV 1991)

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSFS IN FULL TEXT

F001 OPTION CLIN PERFORMANCE PERIOD(S) (FEB 1998)

The respective performance period(s) for option(s) identified in Section B is as
follows:

CLIN Number            Period of Performance
TBD at Task Order Level

F002 PERIOD OF PERFORMANCE (FEB 1997) (TAILORED)

Contract period of performance shall commence upon receipt of a fully executed
contract. The ordering period shall extend thru the end of the 60th month.
Performance of awarded TO’s shall continue up to 36 months after the end of the
ordering period.

F003 CONTRACT DELIVERIES (FEB 1997)

The following terms, if used within this contract in conjunction with contract
delivery requirements (including data deliveries), are hereby defined as
follows:

     (a) “MAC” and “MARO” mean “months after the effective date for award of the
contractual action (as shown in block 3, Section A, SF 26)”.

     (b) “WARO” means “weeks after the effective date for award of the
contractual action”.

     (c) “DARO” means “days after the effective date for award of the
contractual action”.

     (d) “ASREQ” means ''as required”. Detailed delivery requirements are then
specified elsewhere in Section F.

87



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION G – CONTRACT ADMINISTRATION

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

G001 ACCOUNTING AND APPROPRIATION DATA (FEB 1997)

Accounting and appropriation data will be set forth on individual orders issued
hereunder.

G004 MASSACHUSETTS SALES TAX (MAY 1997)

Massachusetts Sales Tax should NOT be included in prices submitted as sales to
the United States Government are exempt from this tax. ESC Massachusetts
Exemption No. is E-042-128-085.

PKV-G004 ESTIMATED CONTRACT AMOUNT (SEP 2002)

(a) The total program value for this acquisition is estimated at $4,000,000,000.
The total dollar value of all orders placed on all contracts awarded will not
exceed the total program value. The dollar amount of orders placed on any one
contract cannot be determined in advance. Task Orders will be placed in
accordance with the terms of this contract.

(b) For the contract duration, the minimum award guaranteed amount shall be
$15,000. This minimum guarantee shall be met by obligating $15,000 on the basic
contract by the issuance of a Task Order. If a Task Order is not issued during
the contract period for a minimum of$15,000, the Contractor shall submit an
invoice for $15,000 to satisfy the minimum guaranteed award amount.

PKV-G007 INVOICE AND PAYMENT PROCESS (COST REIMBURSEMENT) (MAR 2003)

     (a) A public voucher SF 1034, shall be submitted for each task order to the
cognizant Defense Contract Audit Agency (DCAA) office pursuant to FAR 52.216-1
“Allowable Cost and Payment” clause. Copies (2) shall be forwarded concurrently
to the AFCEE cognizant Contract Administrator and project manager. Under the
provisions of FAR 42.803(b), the DCAA auditor, as the authorized representative
of the Contracting Officer for examining vouchers received directly from
contractors, will transmit provisionally approved vouchers to the cognizant
disbursing office for payment.

     (b) Those costs claimed, which are deterri1ined by the DCAA auditor to be
unallowable or suspended, will be identified on DCAA Form 1 “Notice of Contract
Costs Suspended and/or Disapproved,” which will be issued to the contractor,
with a copy to cognizant ACO and one to the Contract Administrator at HSWIPKV.
On such actions of suspended or disapproved costs, the contractor may appeal in
writing to the cognizant ACO, who will make a determination promptly in writing.
Any final decision by the Contracting Officer may be appealed thereafter in
accordance with the provisions of the “Disputes” clause of the contract.

     (c) (1) For purposes of Award Fee billing, submittal of the public voucher
shall be accompanied by the modification authorizing payment of Award Fee
dollars.

     (2) For purposes of Fixed Fee billing, the contractor will submit a voucher
to the Contract Administrator at HSW/PKV for the Contracting Officer
Representative’s (COR) substantiation and certification as to agreement of the
percentage of work completed and forward approved invoice to the cognizant
disbursement office for payment.

88



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION G – CONTRACT ADMINISTRATION

PKV-G009 INVOICE AND PAYMENT PROCESS (FIXED-PRICE) (JUN 2003)

     (d) Upon task order completion, contractor will submit a voucher for all
remaining costs and fees and the Z DD Form 250 with a contractor assigned
shipment number. The contractor shall forward the Z DD Form 250 to the cognizant
Contract Administrator at HSW/PKV, 3300 Sidney Brooks, Brooks City-Base,
18235-5112

(a) Fixed-Price delivery order acceptance and payment will be accomplished in
accordance with FAR 52.232-5. The contractor’s monthly estimate of the amount
and value of work accomplished shall be submitted on a contractor signed and
dated “Certificate of Performance” (CP) accompanied by a completed contractor
invoice. The contractor shall provide the original plus a copy of the CP and the
invoice to the AFCEE cognizant Contract Administrator and Project Manager at HSW
/PKV, 3300 Sidney Brooks, Brooks City-Base TX 78235-5112.

(b) After approval of the estimate by the Contracting Officer Representative
(COR), the original CP and invoice will be forwarded to the cognizant disbursing
office for payment.

(c) Upon task order completion, the last invoice under each task order shall be
identified as final. Final payment under each fixed price task order will be
made upon final acceptance as evidence by an executed and approved DD Form 250Z
with a contractor assigned shipment number. The contractor shall forward the
DD250Z to the cognizant AFCEE Contract Administrator and Project Manager at
HSW/PKV, 3300 Sidney Brooks, Brooks City-Base, TX 78235-5112

89



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

H001 OPTIONS (MAY 1997) (TAILORED)

The Government reserves the right to exercise the following option(s) subject to
the stated conditions:

TBD at Task Order Level

In the event an option is exercised, the affected sections of the Task Order,
e.g., Section B, Section F, Section G, etc., will be modified as appropriate.

H011 GUARANTEED FINAL REPORT (FEB 1997)

If this contract is terminated prior to completion, the Contractor agrees to
provide a final report in accordance with Exhibit A, Data Item TBD at Task Order
level. During the life of the contract, the contractor shall continuously
reserve sufficient funds from the amount allotted to guarantee the preparation
and delivery of said final report.

H012 CONTRACTOR-ACQUIRED PROPERTY (SEP 1997)

Subject to the provisions of the Government Property clause of this contract,
the Contractor is authorized to acquire the following listed property:

PROPERTY
TBD at Task Order level

H023 INDEFINITE QUANTITY (SEP 1997) (TAILORED)

This is an Indefinite Quantity contract as contemplated by FAR 16.504. The total
scope of the technical tasks for which orders may be issued is set forth in
paragraph 2.0 of the attached Statement of Work. The maximum dollar amount the
Government may order under any contract is the total program ceiling of
$4,000,000,000; the minimum amount is $15,000.00.

The total program ceiling amount may be adjusted unilaterally by the Air Force
on an annual basis. Historic, current and/or projected workload requirements
will be used to determine the amount of upward adjustment. In no event will the
adjusted ceiling amount exceed 250% of the original program ceiling.

90



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

H029 IMPLEMENTATION OF DISCLOSURE OF INFORMATION (OCT 1997)

In order to comply with DF ARS 252.204-7000, Disclosure of Information, the
following copies of the information to be released are required at least 45 days
prior to the scheduled release date:

     (a) 3 copy(ies) to: Office of Public Affairs, HQ AFCEFJMSP

3207 Sidney Brooks

Brooks City-Base TX 78235-5112

     (b) 1 copy(ies) to: Contracting Officer, TBD at Task Order level

     (c) 3 copy(ies) to: Program Manager, TBD at Task Order level.

PKV-H002 COMMUNICATIONS SECURITY (COMSEC) MONITORING (SEP 2002)

All communications with DOD organizations are subject to COMSEC review.
Contractor personnel will be aware that telecommunications networks are
continually subject to intercept by unfriendly intelligence organizations. The
DOD has authorized the military departments to conduct COMSEC monitoring and
recording of telephone calls originating from or terminating at DOD
organizations. Therefore, civilian Contractor personnel are advised that any
time they place a call to, or receive a call from, a USAF organization, they are
subject to COMSEC procedures. The Contractor will assume the responsibility for
ensuring wide and frequent dissemination of the above information to all
employees dealing with official DOD information. (AFI 33-219)

PKV-H003 GOVERNMENT FURNISHED PROPERTY (SEP 2002)

The Government shall furnish to the Contractor, or the Contractor shall be
authorized to obtain via Contractor Acquired Property, for use in the
performance of this contract the property set forth in the delivery orders,
where applicable, in accordance with the requirements of the “Government
Property” clause, Section I hereof as follows:

             
Nomenclature
  Part Number/NSN   Quantity   Date Available

(TO BE IDENTIFIED ON THE INDIVIDUAL TASK ORDER WHEN APPLICABLE)

PKV-H004 SYSTEMS ENGINEERING TECHNICAL ASSISTANCE (SETA) AND GLOBAL ENGINEERING
INTERGRATION AN TECHNICAL ASSISTANCE (GEITA) PROGRAMS (SEP 2002)

(a) The Human Systems Wing (HSW) and the Air Force Center for Environmental
Excellence (AFCEE) have been assigned the responsibility of providing the
necessary management control over the effort in this contract. In performance of
these responsibilities, the Air Force currently has contracts for SETA and GEITA
support services and may acquire future contracts for these and other services
to support this effort.

(b) In the performance of this contract, the Contractor agrees to cooperate.
with other contractor(s) by providing authorized personnel, subject to
applicable security and disclosure regulations, access to any and all technical
or cost data concerning work under this contract.

91



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

     (c) Upon contract award, the Contractor agrees to enter into a Memorandum
of Agreement (MOA) with the SETA and GEITA contractor(s). A copy of each MOA
shall be provided to the Contracting Officer prior to release of any Contractor
technical or cost data for subsequent task orders.

     (d) The Contractor agrees the laboratory performing analyses required by
this contract shall participate in an interlaboratory comparison program
conducted by the US EP A, HIOSH, OSHA and/or equivalent laboratories depending
on the type of analyses requested. This will be subject to audit by AFCEE and/or
its SETA or GEITA contractor representative to ensure that the systems and
procedures described in the Contractor’s Quality Assurance Project Plan (QAPP),
laboratory QA/QC plan, and other supporting documentation are operational and in
conformance with contract requirements. Evaluation reports on laboratory
performance shall be made available to AFCEE upon request. AFCEE may also
request the Contractor to ship a limited number of duplicate project samples to
a referee laboratory and/or to analyze proficiency test samples provided by
AFCEE or its SETA/GEITA contractor.

     (e) The field work, field sampling, laboratory analyses and any other work
performed by the Contractor or its subcontractors for this contract are subject
to inspection, review, and audit by AFCEE personnel or SETA/GEITA contractor
representatives under AFCEE direction. This will be to ensure that the systems
and procedures described in the Contractor’s Quality Program Plan (QPP) and
supporting documentation are operational and in conformance with contract
requirements.

     (f) Neither SETA/GEITA nor any other contractor personnel are authorized to
direct the Contractor in any manner. It is expressly understood that the
operation of this clause shall not be the basis of an equitable adjustment.
Modification, realignment or redirection of the Contractor’s technical efforts
and/or contract requirements shall be effected only by written direction of the
Contracting Officer.

PKV-H008 TRANSPORTATION OF HAZARDOUS WASTES AND CONTAMINATED MATERIALS (SEP
2002)

In the performance of a Task Order, the Contractor may be required to transport
hazardous waste and/or contaminated materials to off-site treatment or disposal
facilities. When such transportation is stipulated, the contractor shall comply
with the following requirements.

     (a) The contractor shall ensure that all waste transporters maintain
insurance coverage for the transportation of hazardous waste as prescribed by
all Federal, State, and/or local regulations and statutes.

     (b) The contractor shall ensure that all waste transport contractors
provide the Contracting Officer Representative (COR) with a copy of their
completed Resource Conservation and Recovery Act (RCRA) Part A waste transporter
application and a notarized copy of their Environmental Protection Agency (EP A)
waste transport identification number.

     (c) The Contractor shall ensure that all waste transport contractors
provide the COR with notarized statements describing the status and background
of any civil or criminal lawsuits filed against them within the last ten years.

     (d) The Contractor shall ensure that only trucks certified by the
manufacturer as meeting the Department of Transportation (DOT) 311 and 312
specifications are used to transport bulked liquid waste.

     (e) The Contractor shall ensure that all Installation Restoration Program
(IRP) hazardous and individual waste materials transported to any off-site
locations have waste manifests signed by the Government accompanying the
shipments.

     (f) The Contractor shall ensure that all materials transported on public
roads have all required bills of lading and/or hazardous waste manifests.

     (g) The Contractor shall ensure that all waste transport vehicle operators
comply with the minimum health and safety training requirements specified by
EPA, DOT and the Occupational Safety and Health Administration (OSHA) for
hazardous waste vehicle operators.

     (h) The Contractor shall obtain letters of commitment from waste haulers
and from treatment, disposal, or recovery facility owners/operators to haul and
accept Air Force Waste shipments. The letters shall indicate all agreements and
commitments for handling and acceptance of the specified materials as described
in each contract.

92



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

PKV-H009 DD FORM 1423-1 (SEP 2002)

     (a) All technical data and identified administrative reports contractually
required shall be supplied in accordance with attached CDRL.

     (b) The offeror may propose alternative offers which recommend
substitutions or eliminations of the stated requirements. Substantiate each
recommendation and describe the projected savings that would result by accepting
the alternative offer.

PKV-H010 HOURS OF WORK (SEP 2002)

The normal hours of work on military installations (unless otherwise stated) are
from 7:30 a.m. to 4:30 p.m., Monday through Friday, excluding holidays. The
lunch period for Contractors requiring escorts is from 11 :30 a.m. to 12:30 p.m.
Access to work sites may be restricted to these hours and days. For work during
other than normal hours of work, the Contractor shall submit, in writing, for
the Contracting Officer’s approval, a notice of any period of scheduled work
other than the normal hours of work specified above. This notice shall be
submitted not less than I three (3) work days prior to each period of work
scheduled at times other than normal hours of work including Federal holidays.

PKV-H011 REQUIRED INSURANCE (SEP 2002)

The Contractor shall procure and maintain during the entire period of
performance of this contract the following minimum insurance:

     
TYPE
  AMOUNT
 
   
Workers Compensation
  As required by law, except that if this contract is to be performed in a state
which does not require or permit private insurance, the compliance with the
statutory or administrative requirement in any such state will be satisfactory.
The required workman’s compensation insurance shall extend to cover employers’
liability for accidental bodily injury or death and for occupational disease
with a minimum liability limit of $100,000.
 
   
Comprehensive General
  Minimum limits of $500,000 per occurrence
 
   

  Liability for bodily injury.
 
   
Comprehensive Automobile
  Minimum limits of$200,000 per person, $500,000 per liability occurrence for
bodily injury and $20,000 per accident for property damage. This insurance shall
extend to cover hired cars and automobile non-ownership liability.

PKV-H012 FIRM-FIXED PRICE TASK ORDER COST (SEP 2002)

In Firm-Fixed-Price task orders the cost for labor, materials, communication,
subcontracting, travel and other direct cost items shall be included in the line
item for the basic service. Negotiation and agreement on total price to the
government for the effort specified shall constitute the Firm-Fixed-Price for
the task order. The Contractor shall be obligated to perform the effort
specified in the task order.

PKV-H013 DAVIS-BACON REQUIREMENTS (SEP 2002)

The contractor hereby agrees to comply with the Davis-Bacon Act and related
clauses when work on a Task Order contains construction efforts costing in
excess of $2,000. All applicable clauses are set forth in Section I, Contract
Clauses, of this contract and as stipulated in FAR 22.407(a) and (c).

PKV-H015 NOTICE OF NON-ALLOWABILITY OF DIRECT CHARGES FOR GENERAL PURPOSE OFFICE
EQUIPMENT AND GENERAL PURPOSE AUTOMATED DATA PROCESSING EQUIPMENT (SEP 2002)

(a) Notwithstanding the ALLOWABLE COST AND PAYMENT CLAUSE, 52.216-7, of Section
I, costs for the acquisition of General Purpose Office Equipment (GPOE) and
Information Technology (IT) shall not be considered as an allowable direct
charge to this contract.

(b) GPOE refers to the equipment normally found in a business office such as
desks, chairs, typewriters, calculators, file cabinets, etc., that are
obtainable on the open market. IT is defined in FAR 2.101.

93



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

PKV-H016 TEAMING ARRANGEMENTS (SEP 2002)

     (a) If this contract was awarded from an offer submitted on the basis of a
teaming arrangement, the Government’s consideration of the Contractor for
placement of task orders will reflect the teaming arrangement. In the event that
the teaming arrangement is dissolved or significantly changed, the Government
reserves the right to reconsider the suitability of the changed arrangements for
purposes of issuing task orders.

     (b) Should it become advantageous to deviate from the initial teaming
arrangement, the Contractor should request approval from the Contracting Officer
before making such arrangements.

     (c) This does not authorize Contractor team arrangements in violation of
antit11lst statutes or limit the Government’s rights to require consent to
subcontract. The prime Contractor is held fully responsible for contract
performance, regardless of any team arrangement between the prime Contractor and
its subcontractors.

     (d) Notwithstanding the above teaming arrangements and issues relating to
consent, all teaming arrangement (subcontract) pricing must be supported in
accordance with FAR 15.404-3. Subcontract cost and pricing data, as appropriate,
should be presented in task order proposals.

     (e) The following subcontractors were evaluated during source selection and
are considered to be team members. It is not necessary to compete these
subcontractors at the Task Order level. Subcontract costs must still be
determined to be fair and reasonable.

Arcadis G&M, Inc. Nuna Contractors, Inc.

Blackhawk GeoServices, Inc.

PKV-H018 DECENTRALIZED ORDERING PROCEDURES (NOV 2002)

Non-AFCEE users may receive access to the WERC basic contracts for the purpose
of awarding, administering, and closing out their own task orders (f0) by
contacting the contracting POC’s identified on the AFCEE Home page at
http://www.afcee.brooks.af.mil and the cognizant 311th HSW/Contracting Officer
(CO). The requesting user(s) should be prepared to provide the following:



  1.   The name(s), phone, Fax, E-mail contact information for the requesting CO
and Technical POC.     2.   A brief description of the project to support joint
311th HSW/CO-AFCEE “in-scope” reviews.     3.   The requesting user(s) two digit
position code for order serial numbers as defined in DOD FAR Supplement
Appendix G, Part II. For example, the two digit position serial number for
Kirtland AFB, is “R3”.     4.   The requesting user(s) project number.     5.  
The requesting user(s) proof of funding.     6.   If proposed project is
determined to be within scope, funded, and ceiling capacity is available for non
- AFCEE work, the 311 th HSW CO will contact AFCEE/MSCD to obtain ceiling
reservation, negotiate/sign a Memorandum of Agreement (MOA) with user, issue
control number to user, and provide information about the WERC contracts.     7.
  The user must identify its orders with the two digit position serial number.  
  8.   Contract submittals required for non-AFCEE orders shall be distributed as
cited on the order. Distribution of non-AFCEE is not required for       AFCEE.

PKV-H020 TASK ORDER PROCEDURES (MAR 2003)

Each task order shall be issued in accordance with the following procedures:

     (a) Request for Proposal - The Contracting Officer will furnish the
contractor with a written request for proposal. The request will include:

               (1) A description of the specified work and data items required,
including the site location,

               (2) the anticipated performance period and critical milestones,

               (3) any Government-Furnished property, material, or base support
to be made available for performance of the order;

- Site Visit date

94



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

- Rough Orders of Magnitude (ROM)

- Lease versus Buy Analysis (if applicable)

               (4) any other pertinent information, (such as applicable
Davis-Bacon wage rates).

     (b) Proposal - The Contractor shall, within the time specified in the order
RFP, provide the Contracting Officer an original and copies [as determined at
Task Order level] of the proposal. The proposal shall address:

          (1) The comprehensive technical and management approach to accomplish
the work effort;

          (2) a detailed cost or pricing proposal in accordance with the
instructions set forth in the RFP and FAR 15.403-5, Table 15-2;

          (3) a proposed schedule for completing the task order efforts;

          (4) proposed Small Business and Small Disadvantaged Business
Subcontract Plan Goals (if applicable);

          (5) any other pertinent infoffi1ation;

     (c) Discussions/Negotiations - The following is based on A warding Orders
Under Multiple Award Contracts PKV-H021:

     (1) Fair Opportunity to be Considered (one contractor solicited) - Upon
receipt of the proposal, the Contracting Officer and Technical Representatives
will review the proposal and enter into discussions/negotiations with the
contractor as may be necessary.

          (2) Fair Opportunity to be Considered (multiple contractors solicited)
- Upon receipt of the proposals, the Contracting Officer and Technical
Representatives will review the initial proposals, decide to award without
conducting discussions/negotiations or hold discussion with one or more
contractors. When discussions/negotiations are conducted, each participating
contractor shall be given PART I - THE SCHEDULE one opportunity to revise itS
initial proposal to reflect any changes that result from the
discussions/negotiations. The Contracting Officer will award the task order to
the contractor offering the best value to the government, based on either the
initial or a revised proposal. Unsuccessful offerors will be notified.

     (d) At the conclusion of discussions/negotiations, if requested by the
Contracting Officer, the Contractor shall provide a Certificate of Current Cost
or Pricing Data pursuant to FAR 15.403-4 using the format as set forth in FAR
15.406-2, if applicable. The Contracting Officer will unilaterally issue a Task
Order which shall include:

          (1) Date of the order;

          (2) Contract and Task Order numbers;

          (3) Statement of Work, including references to applicable
specifications;

          (4) Applicable Data Item Numbers from the Contract Data Requirement
List (CDRL).

          (5) any Government-furnished property, material, or base support to be
made available for performance of the order;

          (6) the agreed-to total amount and appropriate break out for the
specific contract type;

          (7) accounting and appropriation data;

          (8) the names, addresses and phone numbers of the applicable
Contracting Officer Representative . (COR) as well as any other necessary points
of contact; and I

          (9) any other pertinent infoffi1ation deemed necessary to the
performance of the order.

     (e) The contractor shall commence all necessary and required preliminary.
work, to include but not .be limited to, all required permits and/or bonds, if
applicable, and those required data Items (see contract Exhibits A, B and C),
upon receipt of a duly executed task order or Notice of Award (NOA) signed by
the Contracting Officer. The Contractor may visit the site to perform any
necessary and required efforts prior to actual mobilization and start- up at the
site. The contractor shall not commence actual remedial action/construction work
at the site until receipt of a written Notice- To-Proceed (NTP) signed by the
Contracting Officer. Prior to issuance of the NTP, the Government reserves the
right to convene a post-award pre-construction conference at the applicable
site. The contractor shall attend any such conference as directed by the
Contracting Officer Representative. The contractor shall not deliver any
materials or equipment to the site prior to receipt of an NTP or a written
authorization signed by the Contracting Officer Representative.

95



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

PKV-H021 AWARDING ORDERS UNDER MULTIPLE AWARD CONTRACTS (MAR 2003)

(a) All multiple award Contractors shall be provided a fair opportunity to be
considered for each order in excess of $2,500 pursuant to the procedures
established in this clause, unless the Contracting Officer determines that:

     (1) The agency’s need for the services or supplies is of such urgency that
providing such opportunity to all such Contractors would result in unacceptable
delays;

     (2) Only one such Contractor is capable of providing the services or
supplies at the level of quality required because the services or supplies
ordered are unique or highly specialized;

     (3) The task or Task Order should be issued on a sole source basis, in the
interest of economy or efficiency, because it is a logical follow-on to an order
already issued under the contract (provided that all awardees were given a fair
opportunity pursuant to the procedures in this clause to be considered for the
original order); or

     (4) It is necessary to place an order to satisfy a minimum guarantee.

     (5) The individual req\Jirement is suitable to be set-aside for small
businesses and/or 8(a) concerns.

(b) Unless the procedures in paragraph (a) are used for awarding individual
orders, multiple award Contractors will be provided a fair opportunity to be
considered for each task order IAW FAR 16.505. The following procedures will be
used by the Contracting Officer to ensure fair opportunity to be considered in
the placement of task orders. The Government will perform an analysis of factors
identified below to determine the contractor that provides the best value to the
Air Force. In certain instances, small business or 8(a) competitive set-asides
may be accomplished. Contractor selection will be based on an integrated
assessment of all the consideration factors. The following factors will be used:

          (1) Specific technical and/or management capabilities

          (2) Proximity to the proposed work site

          (3) Availability of labor and resources

          (4) Contractor performance on prior TOs

                    (i) Cost control

                    (ii) Quality of work I I

                    (iii) Customer Satisfaction

                    (iv) Compliance with law/regulation (e.g. local preference)

(5) Schedule driver (regulatory, risk, reuse, obligation rates)

(6) Cost (using matrix of contractor FFP rates for fixed price and cost type
task orders)

96



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

     (7) Capacity to obtain bonding (if applicable)

     (c) Under the provisions of the Federal Acquisition Streamlining Act of
1994,10 U.S.C. 2304 (c) (Public Law 103- 355), a protest is not authorized in
connection with the issuance or proposed issuance of an individual Task Order
except for a protest on the grounds that the order increases the scope, period,
or maximum value of the contract under which the order is issued.

     (d) For this contract, the designated Task Order ombudsman is Ms. Cynthia
L. Sanders, 311 HSW /PK at (210) 536- 6312; email address:
Cynthia.Sanders@brooks.af.mil. The Task Order ombudsman is responsible for
reviewing complaints from multiple award Contractors and ensuring that all of
the Contractors are afforded a fair opportunity to be considered for Task Orders
in excess of$2,500, consistent with procedures in the contract. However, it is
not within the designated Task Order contract ombudsman’s authority to prevent
the issuance of an order or disturb an existing order.

     ( e) This clause does not guarantee the Contractor issuance of any Task
Order above the minimum guarantee stated in H023 of this contract.

PKV-H022 KEY PERSONNEL – CONTRACT LEVEL (JUN 2003)

     (a) The Contractor agrees to assign under the contract those personnel
whose credentials, experience and expertise meet the qualification requirements
identified in Attachment 3, Labor Category Qualifications.

     (b) The Contractor agrees that a partial basis of award of this contract
will be the key personnel proposed, including those employed by subcontractors,
if applicable. Accordingly, the Contractor agrees to assign under the contract
those key personnel whose credentials, experience and expertise were provided
with the proposal and which meet the qualification requirements at Attachment 3,
necessary to fulfill the requirements of the contract.

     (c) The WERC CO and WERC Program Manager COR shall be notified of any
proposed changes at least 10 days in advance. The government reserves the right
to reject proposed changes in key personnel. Such notification shall include:



  -   an explanation of the circumstances necessitating the substitution     -  
a complete resume of the proposed substitute and ;     -   any other information
needed by the WERC CO and WERC Program Manager COR to enable them to judge that
the Contractor is maintaining the same quality of personnel as those included at
the time of award.

     (d) The following labor categories are designated as key personnel:

         
KEY POSITIONS
Program Manager
Program QA/QC Manager
Health & Safety Manager
Program Chemist
  NAME
Glen R. Turney, PE
John G. Leech, PE
David T. Robinson, CIH
Gary Torf   DISCIPLINE
Chemical Engineering
Chemical/Sanitary Engineering
Chemistry
Natural Resources

97



--------------------------------------------------------------------------------



 



PART II – CONTRACT CLAUSES
SECTION I – CONTRACT CLAUSES

As authorized in the clause preface, the use of the term “task order” in lieu of
“contract” or “schedule” is applied where appropriate. The prescriptive language
in clauses (except 52.203-11) that are followed by (DEVIATION) shall read
“cost-reimbursement” in lieu of “fixed-price”. Deviations in the full text
clauses are underlined.

Contract Clauses in this section are from the FAR, Defense FAR Sup, Air Force
FAR Sup, and the Air Force Materiel Command FAR Sup, and are current through the
following updates:

Database_Version: 5.5.x.OOO; Issued: 11/3/2003; Clauses: ; FAR: FAC 2001-17;
DFAR: DCN20031001; DL.: DL 98- 021; Class Deviations: CD 200300003; AFFAR: 2002
Edition; AFMCFAR: AFMCAC 02-01; AFAC: AFAC 2003-0501; IPN:98-009

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

A. FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

     
52.202-01
  DEFINITIONS (DEC 2001) - ALTERNATE I (MAY 2001)
 
   
52.203-03
  GRATUITIES (APR 1984)
 
   
52.203-05
  COVENANT AGAINST CONTINGENT FEES (APR 1984)
 
   
52.203-06
  RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT (JUL 1995)
 
   
52.203-07
  ANTI-KICKBACK PROCEDURES (JUL 1995)
 
   
52.203-08
  CANCELLATION, RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER
ACTIVITY (JAN 1997)
 
   
52.203-10
  PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY (JAN 1997)
 
   
52.203-12
  LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS (JUN 1997)
 
   
52.204-02
  SECURITY REQUIREMENTS (AUG 1996)
 
   
52.204-02
  SECURITY REQUIREMENTS (AUG 1996) - ALTERNATE II (APR 1984)
 
   
52.204-04
  PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER (AUG 2000)
 
   
52.209-06
  PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT (JUL 1995)
 
   
52.211-10
  COMMENCEMENT, PROSECUTION, AND COMPLETION OF WORK (APR 1984)- ALTERNATE I (APR
1984)

  (a) Number of calendar days is ‘TBD at Task Order Level’

  (b) Number of days or calendar date is ‘TBD at Task Order level’ Date is ‘TBD
at Task Order level’
 
   
52.215-02
  AUDIT AND RECORDS - NEGOTIATION (JUN 1999)
 
   
52.215-08
  ORDER OF PRECEDENCE-UNIFORM CONTRACT FORMAT (OCT 1997)
 
   
52.215-10
  PRICE REDUCTION FOR DEFECTIVE COST OR PRICING DATA (OCT 1997)
 
   
52.215-11
  PRICE REDUCTION FOR DEFECTIVE COST OR PRICING DATA-MODIFICATIONS (OCT 1997)
 
   
52.215-12
  SUBCONTRACTOR COST OR PRICING DATA (OCT 1997)
 
   
52.215-13
  SUBCONTRACTOR COST OR PRICING DATA-MODIFICATIONS (OCT 1997)
 
   
52.215-15
  PENSION ADJUSTMENTS AND ASSET REVERSIONS (DEC 1998)
 
   
52.215-17
  WAIVER OF FACILITIES CAPITAL COST OF MONEY (OCT 1997)
 
   
52.215-18
  REVERSION OR ADJUSTMENT OF PLANS FOR POSTRETIREMENT BENEFITS (PRB) OTHER THAN
PENSIONS (OCT 1997)
 
   
52.215-19
  NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)
 
   
52.215-21
  REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST OR
PRICING DATA-MODIFICATIONS (OCT 1997)

98



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     
52.215-21
  REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST OR
PRICING DATA-MODIFICATIONS (OCT 1997) - ALTERNATE II (OCT 1997)
 
   
52.215-21
  REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST OR
PRICING DATA-MODIFICATIONS (OCT 1997) - ALTERNATE III (OCT 1997)

  Alt III, Para (c), Submit the cost portion of the proposal via the following
electronic media: ‘At the task order level submit in Microsoft Excel format on a
floppy disk, CD ROM or via electronic mail’
 
   
52.215-21
  REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST OR
PRICING DATA- MODIFICATIONS (OCT 1997) - ALTERNATE IV (OCT 1997)

  Alt IV, (a), Description of the information and the format that are required:
‘TBD at Task Order level’
 
   
52.216-07
  ALLOWABLE COST AND PAYMENT (DEC 2002) - ALTERNATE I (FEB 1997)

  Para (a) (3), Day prescribed by agency head. or “30th”. ‘TBD at Task Order
level’ ’
 
   
52.216-09
  FIXED FEE - CONSTRUCTION (MAR 1997)
 
   
52.216-10
  INCENTIVE FEE (MAR 1997)

  Para (e)(l), The fee payable under this contract shall be the target fee
increased by the cents stated for every dollar that the total allowable cost is
less than the target cost: ‘TBD at Task Order level’

  Para (e)(l), The fee payable under this contract shall be the target fee
decreased by the cents stated for every dollar that the total allowable cost
exceeds the target cost: ‘TBD at Task Order level’

  Para (e)(l), Percent is ‘TBD at Task Order level’ I

  Para (e)(l) Percentage is ‘TBD at Task Order level’
 
   
52.216-11
  COST CONTRACT - NO FEE (APR 1984)
 
   
52.216-16
  INCENTIVE PRICE REVISION - FIRM TARGET (OCT 1997)
 
   
52.216-17
  Para (a), Line Item numbers: ‘TBD at Task Order level’

  Para (a), In no event shall the total final price of these items exceed the
ceiling price of: ‘TBD at Task Order level’

  Para (c)(I), Number of days: ‘TBD at Task Order level’

  Para (d)(2)(ii>, Percent: ‘TBD at Task Order level’ I

  Para (d)(2Xiii), Percent: ‘TBD at Task Order level’
 
   
52.216-18
  ORDERING (OCT 1995)

  Para (a), Issued from date is ‘The Date of Contract Award’

  Para (a), Issued through date is ‘60 months after date of contract award’
 
   
52.216-19
  ORDER LIMITATIONS (OCT 1995)

  Para (a). Insert Dollar amount or quantity. ‘$5,000.00’

  Para (bX1). Insert dollar amount or quantity ‘$40,000,000.00’

  Para (b)(2). Insert dollar amount or quantity. ‘$40,000,000.00’

  Para (b)(3). Insert number of days. ‘five (5) days’

  Para (d). Insert number of days. ‘ten (10) days’
 
   
52.216-22
  INDEFINITE QUANTITY (OCT 1995)

  Para (d), Date is ‘96 months after contract award’
 
   
52.217-08
  OPTION TO EXTEND SERVICES (NOV 1999)

  Period of time. ‘30 days’

  Applies at Task Order level
 
   
52.217-09
  OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

  Para (a), Period of time ‘2 calendar days’

  Para (a), 60 or as appropriate ‘15 calendar days’

  Para (c), Number of Months/Years. ‘5 ordering years and 3 additional years for
performance’
Applies at Task Order level
 
   
52.219-08
  UTILIZATION OF SMALL BUSINESS CONCERNS (OCT 2000)
 
   
52.219-09
  SMALL BUSINESS SUBCONTRACTING PLAN (IAN 2002) - ALTERNATE II (OCT 2001)
 
   
52.219-14
  LIMITATIONS ON SUBCONTRACTING (DEC 1996)
 
   
52.219-16
  LIQUIDATED DAMAGES - SUBCONTRACTING PLAN (IAN 1999)
 
   
52.219-25
  SMALL DISADVANTAGED BUSINESS PARTICIPATION PROGRAM-DISADVANTAGED STATUS AND
REPORTING (OCT 1999)
 
   
52.219-26
  SMALL DISADVANTAGED BUSINESS PARTICIPATION PROGRAM-INCENTIVE SUBCONTRACTING
(OCT 2000)

99



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     

  Para (b), C.O. inserts appropriate percentage. ‘1 %’
 
   
52.222-01
  NOTICE TO THE GOVERNMENT OF LABOR DISPUTES (FEB 1997)
 
   
52.222-02
  PAYMENT FOR OVERTIME PREMIUMS (JUL 1990) Para (a), Dollar amount is ‘TBD at
Task Order level’
 
   
52.222-03
  CONVICT LABOR (AUG 1996)
 
   
52.222-04
  CONTRACT WORK HOURS AND SAFETY STANDARDS ACT - OVERTIME COMPENSATION (SEP
2000)
 
   
52.222-06
  DAVIS-BACON ACT (FEB 1995)
 
   
52.222-07
  WITHHOLDING OF FUNDS (FEB 1988)
 
   
52.222-08
  PAYROLLS AND BASIC RECORDS (FEB 1988)
 
   
52.222-09
  APPRENTICES AND TRAINEES (FEB 1988)
 
   
52.222-10
  COMPLIANCE WITH COPELAND ACT REQUIREMENTS (FEB 1988)
 
   
52.222-11
  SUBCONTRACTS (LABOR STANDARDS) (FEB 1988)
 
   
52.222-12
  CONTRACT TERMINATION - DEBARMENT (FEB 1988)
 
   
52.222-13
  COMPLIANCE WITH DAVIS-BACON AND RELATED ACT REGULATIONS (FEB 1988)
 
   
52.222-14
  DISPUTES CONCERNING LABOR STANDARDS (FEB 1988)
 
   
52.222-15
  CERTIFICATION OF ELIGIBILITY (FEB 1988)
 
   
52.222-21
  PROHIBITION OF SEGREGATED FACILITIES (FEB 1999)
 
   
52.222-26
  EQUAL OPPORTUNITY (APR 2002)
 
   
52.222-27
  AFFIRMATIVE ACTION COMPLIANCE REQUIREMENTS FOR CONSTRUCTION (FEB 1999)
 
   
52.222-29
  NOTIFICATION OF VISA DENIAL (FEB 1999)
 
   
52.222-35
  EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA,
AND OTHER
ELIGIBLE VETERANS (DEC 2001)
 
   
52.222-36
  AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES (JUN 1998)
 
   
52.222-37
  EMPLOYMENT REPORTS ON SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA,
AND OTHER ELIGIBLE VETERANS (DEC 2001)
 
   
52.223-03
  HAZARDOUS MATERIAL WENTIFICATION AND MATERIAL SAFETY DATA (JAN 1997)

  Para (b), Material Identification No: ‘TBD at Task Order level’
 
   
52,223-05
  POLLUTION PREVENTION AND RIGHT-TO-KNOW INFORMATION (APR 1998)
 
   
52.223-06
  DRUG-FREE WORKPLACE (MAY 2001)
 
   
52.223-07
  NOTICE OF RADIOACTIVE MATERIALS (JAN 1997)

  Para (a), Number of days is ‘TBD at Task Order level’
 
   
52.223-10
  WASTE REDUCTION PROGRAM (AUG 2000)
 
   
52.223-11
  OZONE-DEPLETING SUBSTANCES (MAY 2001)
 
   
52.223-14
  TOXIC CHEMICAL RELEASE REPORTING (OCT 2000)
 
   
52.224-01
  PRIVACY ACT NOTIFICATION (APR 1984)
 
   
52.224-02
  PRIVACY ACT (APR 1984)
 
   
52.225-09
  BUY AMERICAN ACT - CONSTRUCTION MATERIALS (MAY 2002)

  Para (b)(2). Insert excepted materials or “none”. ‘None unless otherwise
determined at Task Order level’
 
   
52,225-11
  BUY AMERICAN ACT - CONSTRUCTION MATERIALS UNDER TRADE AGREEMENTS (JUL 2002)

  Para (bX3). Insert excepted material or “none”. ‘None unless otherwise
determined at Task Order , level’
 
   
52.225-13
  RESTRICTIONS ON CERTAIN FOREIGN PURCHASES (JUL 2000)
 
   
52.226-01
  UTILIZATION OF INDIAN ORGANIZATIONS AND INDIAN-OWNED ECONOMIC ENTERPRISES (JUN
2000)
 
   
52.227-01
  AUTHORIZATION AND CONSENT (JUL 1995)
 
   
52.227-02
  NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT (AUG 1996)
 
   
52.227-04
  PATENT INDEMNITY - CONSTRUCTION CONTRACTS (APR 1984) - ALTERNATE I (APR 1984)

  AIt I Para (b), Item(s) to be excluded is ‘None unless otherwise determined at
the Task Order level’
 
   
52.228-02
  ADDITIONAL BOND SECURITY (OCT 1997)

100



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     
52.228-03
  WORKERS’ COMPENSATION INSURANCE (DEFENSE BASE ACT) (APR 1984)
 
   
52.228-05
  INSURANCE ~- WORK ON A GOVERNMENT INSTALLATION (JAN 1997)
 
   
52.228-11
  PLEDGES OF ASSETS (FEB 1992)
 
   
52.228-12
  PROSPECTIVE SUBCONTRACTOR REQUESTS FOR BONDS (OCT 1995)
 
   
52.228-14
  IRREVOCABLE LETTER OF CREDIT (DEC 1999)
 
   
52.228-15
  PERFORMANCE AND PAYMENT BONDS - CONSTRUCTION (JUL 2000)
 
   
52.229-02
  NORTH CAROLINA STATE AND LOCAL SALES AND USE TAX (APR 1984)
 
   
52.229-03
  FEDERAL, STATE, AND LOCAL TAXES (JAN 1991)
 
   
52.229-05
  TAXES - CONTRACTS PERFORMED IN U.S. POSSESSIONS OR PUERTO RICO (APR 1984)
 
   
52.229-06
  TAXES - FOREIGN FIXED-PRICE CONTRACTS (JAN 1991)
 
   
52.229-10
  STATE OF NEW MEXICO GROSS RECEIPTS AND COMPENSATING TAX (OCT 1988)

  Para (c), Agency name ‘United States Department of the Air Force’ Para (g),
Agency name ‘United States Department of the Air Force’ Para (g), Agency name
‘United States Department of the Air Force’ Para (g), Agency name ‘United States
Department of the Air Force’

 
52.230-02
  COST ACCOUNTING STANDARDS (APR 1998)
 
   
52.230-06
  ADMINISTRA nON OF COST ACCOUNTING STANDARDS (NOV 1999)
 
   
52.232-05
  PAYMENTS UNDER FIXED-PRICE CONSTRUCTION CONTRACTS (SEP 2002)
 
   
52.232-17
  INTEREST (JUN 1996)
 
   
52.232-18
  AVAILABILITY OF FUNDS (APR 1984)
 
   
52.232-20
  LIMITATION OF.COST (APR 1984) I 52.232-22 LIMITATION OF FUNDS (APR 1984)
 
   
52.232-23
  ASSIGNMENT OF CLAIMS (IAN 1986)
 
   
52.232-27
  PROMPT PAYMENT FOR CONSTRUCTION CONTRACTS (FEB 2002)
 
   
52.232-32
  PERFORMANCE-BASED PAYMENTS (FEB 2002)
 
   
52.232-33
  PAYMENT BY ELECTRONIC FUNDS TRANSFER-CENTRAL CONTRACTOR REGISTRAIION (MAY
1999)
 
   
52.232-36
  PAYMENT BY THIRD PARTY (MAY 1999)
 
   
52.232-37
  MULTIPLE PAYMENT ARRANGEMENTS (MAY 1999)
 
   
52.233-01
  DISPUTES (JUL 2002) - ALTERNATE I (DEC 1991)
 
   
52.233-03
  PROTEST AFTER AWARD (AUG 1996)
 
   
52.233-03
  PROTEST AFTER AWARD (AUG 1996) - ALTERNATE I (JUN 1985)
 
   
52.236-01
  PERFORMANCE OF WORK BY THE CONTRACTOR (APR 1984)
Percent is ‘12 % unless otherwise specified in the task order’
 
   
52.236-02
  DIFFERING SITE CONDITIONS (APR 1984)
 
   
52.236-02
  SITE INVESTIGATION AND CONDITIONS AFFECTING THE WORK (APR 1984)
 
   
52.236-04
  PHYSICAL DATA (APR 1984)

  Description of investigational methods used: ‘TBD at Task Order level’ Summary
of weather records and wamings ‘TBD at Task Order level’

  Summary of transportation facilities providing access from the site ‘THD at
Task Order level’ Other pertinent information: ‘TBD at Task Order level’
 
   
52.236-05
  MATERIAL AND WORKMANSHIP (APR 1984)
 
   
52.236-06
  SUPERINTENDENCE BY THE CONTRACTOR (APR 1984)
 
   
52.236-07
  PERMITS AND RESPONSIBILITIES (NOV 1991) \
 
   
52.236-08
  OTHER CONTRACTS (APR 1984)
 
   
52.236-09
  PROTECTION OF EXISTING VEGETATION, STRUCTURES, EQUIPMENT, UTILITIES,
AND’IMPROVEMENTS (APR 1984)
 
   
52.236-10
  OPERATIONS AND STORAGE AREAS (APR 1984)
 
   
52.236-11
  USE AND POSSESSION PRIOR TO COMPLETION (APR 1984)
 
   
52.236-12
  CLEANING UP (APR 1984)
 
   
52.236-13
  ACCIDENT PREVENTION (NOV 1991)
 
   
52.236-14
  AVAILABILITY AND USE OF UTILITY SERVICES (APR 1984)
 
   
52.236-17
  LAYOUT OF WORK (APR 1984)
 
   
52.236-18
  WORK OVERSIGHT IN COST -REIMBURSEMENT CONSTRUCTION CONTRACTS (APR 1984)

101



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     
52.236-19
  ORGANIZATION AND DIRECTION OF THE WORK (APR 1984)
 
   
52.236-21
  SPECIFICATIONS AND DRAWINGS FOR CONSTRUCTION (FEB 1997)
 
   
52.236-21
  SPECIFICATIONS AND DRAWINGS FOR CONSTRUCTION (FEB 1997) - ALTERNATE I (APR
1984)
 
   
52.236-21
  SPECIFICATIONS AND DRAWINGS FOR CONSTRUCTION (FEB 1997) - ALTERNATE II (APR
1984)

  Alt II, add to para (g) of the basic clause: Desired amount is ‘TBD at Task
Order level’
 
   
52.236-26
  PRECONSTRUCTION CONFERENCE (FEB 1995)
 
   
52.237-02
  PROTECTION OF GOVERNMENT BUILDINGS, EQUIPMENT AND VEGETATION (APR 1984)
 
   
52.242-01
  NOTICE OF INTENT TO DISALLOW COSTS (APR 1984)
 
   
52.242-03
  PENALTIES FOR UNALLOWABLE COSTS (MAY 2001) I
 
   
52.242-04
  CERTIFICATION OF FINAL INDIRECT COSTS (JAN 1997)
 
   
52.242-13
  BANKRUPTCY (JUL 1995)
 
   
52.242-14
  SUSPENSION OF WORK (APR 1984)
 
   
52.243-02
  CHANGES - COST -REIMBURSEMENT (AUG 1987) - AL TERNA TE III (APR 1984)
 
   
52.243-04
  CHANGES (AUG 1987) I
 
   
52.243-05
  CHANGES AND CHANGED CONDITIONS (APR 1984)
 
   
52.243-07
  NOTIFICATION OF CHANGES (APR 1984)

  Para (b), Number of calendar days is (insert 30 for RDSS/C) ‘30 days’

  Para (d), Number of calendar days is (insert 30 for RDSS/C) ‘30 days’
 
   
52.244-02
  SUBCONTRACTS (AUG 1998)

  Para (e), approval required on subcontracts to: ‘TBD at Task Order level’

  Para (k), Insert subcontracts evaluated during negotiations. ‘See Section H
Clause PKV-HOI7’
 
   
52.244-05
  COMPETITION IN SUBCONTRACTING (DEC 1996)
 
   
52.244-06
  SUBCONTRACTS FOR COMMERCIAL ITEMS (MAY 2002)
 
   
52.245-02
  GOVERNMENT PROPERTY (FIXED-PRICE CONTRACTS) (DEVIATION) (DEC 1989)
 
   
52.245-02
  GOVERNMENT PROPERTY (FIXED-PRICE CONTRACTS) (DEVIATION) (DEC 1989) - ALTERNATE
I (APR 1984)
 
   
52.245-03
  IDENTIFICATION OF GOVERNMENT-FURNISHED PROPERTY (APR 1984)
 
   
52.245-04
  GOVERNMENT-FURNISHED PROPERTY (SHORT FORM) (APR 1984)
 
   
52.245-05
  GOVERNMENT PROPERTY (COST-REIMBURSEMENT, TIME-AND-MA TERIAL, OR LABOR-HOUR
CONTRACTS) (DEVIATION) (IAN 1986)
 
   
52.245-06
  LIABILITY FOR GOVERNMENT PROPERTY (DEMOLITION SERVICES CONTRACTS) (APR 1984)
 
   
52.246-21
  WARRANTY OF CONSTRUCTION (MAR 1994)
 
   
52.247-63
  PREFERENCE FOR U.S.-FLAG AIR CARRIERS (JAN 1997)
 
   
52.248-03
  VALUE ENGINEERING - CONSTRUCTION (FEB 2000)

  Para (i), Contract number. ‘TBD at Task Order level’ I
 
   
52.248-03
  VALUE ENGINEERING - CONSTRUCTION (FEB 2000) - ALTERNATE I (APR 1984)

  Para (i), Contract number. ‘TED at Task Order level’
 
   
52.249-01
  TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PR1CE) (SHORT FORM) (APR
1984) - ALTERNATE I (APR 1984)
 
   
52.249-02
  TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PRICE) (SEP 1996) -
ALTERNATE I (SEP 1996)
 
   
52.249-03
  TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (DISMANTLING, DEMOLITION, OR
REMOVAL OF IMPROVEMENTS) (SEP 1996)
 
   
52.249-06
  TERMINATION (COST -REIMBURSEMENT) (SEP 1996) - AL TERNA TE I (SEP 1996)
 
   
52.249-06
  TERMINATION (COST -REIMBURSEMENT) (SEP 1996) - AL TERNA TE IV (SEP 1996)
 
   
52.249-10
  DEFAULT (FIXED-PRICE CONSTRUCTION) (APR 1984)

102



--------------------------------------------------------------------------------



 



PART 11- CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     
52.249-10
  DEFAULT (FIXED-PRICE CONSTRUCTION) (APR 1984) - ALTERNATE I (APR 1984)
 
   
52.249-14
  EXCUSABLE DELAYS (APR 1984)
 
   
52.251-01
  GOVERNMENT SUPPLY SOURCES (APR 1984)
 
   
52.253-01
  COMPUTER GENERATED FORMS (IAN 1991)

B. DEFENSE FEDERAL ACOUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

     
252.201-7000
  CONTRACTING OFFICER’S REPRESENTATIVE (DEC 1991)
 
   
252.203-7001
  PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE-
CONTRACT-RELATED FELONIES (MAR 1999)
 
   
252.203-7002
  DISPLAY OF DOD HOTLINE POSTER (DEC 1991) 252.204-7000 DISCLOSURE OF
INFORMATION (DEC 1991)
 
   
252.204-7002
  PAYMENT FOR SUBLINE ITEMS NOT SEPARATELY PRICED (DEC 1991)
 
   
252.204-7003
  CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT (APR 1992) !
 
   
252.204-7004
  REQUIRED CENTRAL CONTRACTOR REGISTRATION (NOV 2001)
 
   
252.204-7005
  ORAL ATTESTATION OF SECURITY RESPONSIBILITIES (NOY 2001)
 
   
252.205-7000
  PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS (DEC 1991)
 
   
252.209-7000
  ACQUISITION FROM SUBCONTRACTORS SUBJECT TO ON-SITE INSPECTION UNDER THE
INTERMEDIATE-RANGE NUCLEAR FORCES (INF) TREATY (NOY 1995)
 
   
252.209-7004
  SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY (MAR 1998) 252.215-7000 PRICING ADJUSTMENTS (DEC 1991)
 
   
252.215-7002
  COST ESTIMATING SYSTEM REQUIREMENTS (OCT 1998)
 
   
252.219-7003
  SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUBCONTRACTING PLAN
(DOD CONTRACTS) (APR 1996)
 
   
252.219- 7009
  SECTION 8(A) DIRECT AWARD (MAR 2002)

  Para (a). Cognizant SBA District Office is: ‘TBD at Contract Award’
 
   
252.222- 7000
  RESTRICTIONS ON EMPLOYMENT OF PERSONNEL (MAR 2000) para (a), Insert State.
‘TBD Task Order level’
 
   
252.222- 7001
  RIGHT OF FIRST REFUSAL OF EMPLOYMENT -CLOSURE OF MILITARY INSTALLATIONS (APR
1993)
 
   
252.222-7002
  COMPLIANGE WITH LOCAL LABOR LAWS (OVERSEAS) (IUN 1997) i
 
   
252.222-7004
  COMPLIANCE WITH SPANISH SOCIAL SECURITY LAWS AND REGULATIONS (JUN 1997)
 
   
252.222-7005
  PROHIBITION ON USE OF NONIMMIGRANT ALIENS-GUAM (SEP 1999)
 
   
252.223-7001
  HAZARD WARNING LABELS (DEC 1991)
 
   
252.223-7002
  SAFETY PRECAUTIONS FOR AMMUNITION AND EXPLOSIVES (MAY 1994)
 
   
252.223-7003
  CHANGE IN PLACE OF PERFORMANCE - AMMUNITION AND EXPLOSIVES (DEC 1991)
 
   
252.223-7004
  DRUG-FREE WORK FORCE (SEP 1988)
 
   
252.223-7006
  PROHIBITION ON STORAGE AND DISPOSAL OF TOXIC AND HAZARDOUS MATERIALS (APR
1993)
 
   
252.223-7006
  PROHIBITION ON STORAGE AND DISPOSAL OF TOXIC AND HAZARDOUS MATERIALS (APR
1993) - ALTERNATE I (NOY 1995)
 
   
252.225-7005
  IDENTIFICATION OF EXPENDITURES IN THE UNITED STATES (APR 2002)
 
   
252.225-7012
  PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES (FEB 2003) I
 
   
252.225-7016
  RESTRICTION ON ACQUISITION OF BALL AND ROLLER BEARINGS (DEC 2000) ’
 
   
252.225-7026
  REPORTING OF CONTRACT PERFORMANCE OUTSIDE THE UNITED STATES (JUN 2000)
 
   
252.225-7031
  SECONDARY ARAB BOYCOTT OF ISRAEL (JUNE 1992)
 
   
252.225-7041
  CORRESPONDENCE IN ENGLISH (JUN 1997)
 
   
252.225-7042
  AUTHORIZATION TO PERFORM (JUNE 1997)
 
   
252.225-7043
  ANTITERRORISM/FORCE PROTECTION POLICY FOR DEFENSE CONTRACTORS OUTSIDE THE
UNITED STATES (JUN 1998)

  Information and guidance pertaining to DoD antiterrorism/force protection can
be obtained from:

  ‘HQ AFSFC/SET; Telephone DSN: 473-0927/0928 or commercial 210-671-0927/0928’

103



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     
252.226-7001
  UTILIZATION OF INDIAN ORGANIZATIONS AND INDIAN-OWNED ECONOMIC ENTERPRISES-DOD
CONTRACTS (SEP 2001)
 
   
252.227-7022
  GOVERNMENT RIGHTS (UNLIMITED) (MAR 1979)
 
   
252.227-7023
  DRAWINGS AND OTHER DATA TO BECOME PROPERTY OF GOVERNMENT (MAR 1979)
 
   
252.227-7025
  LIMITATIONS ON THE USE OR DISCLOSURE OF GOVERNMENT-FURNISHED
INFORMATION MARKED WITH RESTRICTIVE LEGENDS (JUN 1995)
 
   
252.227-7033
  RIGHTS IN SHOP DRAWINGS (APR 1966)
 
   
252.228-7003
  CAPTURE AND DETENTION (DEC 1991)
 
   
252.228-7006
  COMPLIANCE WITH SPANISH LAWS AND INSURANCE (DEC 1998)
 
   
252.229-7001
  TAX RELIEF (JUN 1997) - ALTERNATE I (JUN 1997)
 
   
252.229-7002
  CUSTOMS EXEMPTIONS (GERMANY) (JUN 1997)
 
   
252.229-7003
  TAX EXEMPTIONS (ITALY) (JAN 2002)

  Para (b)(1)(iii), Fiscal code for military activity w/in Italy. ‘TBD at Task
Order level’
 
   
252.229-7004
  STATUS OF CONTRACTOR AS A DIRECT CONTRACTOR (SPAIN) (JUN 1997)

  Para (g), Amount at time of award is ‘TBD at Task Order level’
 
   
252.229-7005
  TAX EXEMPTIONS (SPAIN) (JUN 1997)
 
   
252.229-7006
  VALUE ADDED TAX EXCLUSION (UNITED KINGDOM) (JUN 1997)
 
   
252.229-7007
  VERIFICATION OF UNITED STATES RECEIPT OF GOODS (JUN 1997)
 
   
252.229-7008
  RELIEF FROM IMPORT DUTY (UNITED KINGDOM) (JUN 1997)
 
   
252.231-7000
  SUPPLEMENTAL COST PRINCIPLES (DEC 1991)
 
   
252.232-7008
  ASSIGNMENT OF CLAIMS (OVERSEAS) (JUN 1997)
 
   
252.232-7009
  MANDATORY PAYMENT BY GOVERNMENTWIDE COMMERCIAL PURCHASE CARD (JUL 2000)
 
   
252.233-7001
  CHOICE OF LAW (OVERSEAS) (JUN 1997)
 
   
252.236-7000
  MODIFICATION PROPOSALS-PRICE BREAKDOWN (DEC 1991)
 
   
252.236-7001
  CONTRACT DRAWINGS, MAPS, AND SPECIFICATIONS (DEC 199])

  Para (aX1), Number of sets is ‘TBD at Task Order Level’

  Para (e), Index of Drawings: ‘TBD at Task Order Level’
 
   
252.236-7002
  OBSTRUCTION OF NAVIGABLE WATERWAYS (DEC 1991)
 
   
252.236-7005
  AIRFIELD SAFETY PRECAUTIONS (DEC 1991)
 
   
252.239-7016
  TELECOMMUNICATIONS SECURITY EQUIPMENT, DEVICES, TECHNIQUES, AND SERVICES (DEC
1991)

  Para (b), Location is ‘TBD at Task Order level’

  Para ( c), List can be obtained from ‘TBD at Task Order level’

  Para (c), List and identify locations: ‘TBD at Task Order level’ I
 
   
252.242-7000
  POSTAWARD CONFERENCE (DEC 1991)
 
   
252.242-7005
  COST/SCHEDULE STATUS REPORT (MAR 1998)
 
   
252.243-7001
  PRICING OF CONTRACT MODIFICATIONS (DEC 1991)
 
   
252.243-7002
  REQUESTS FOR EQUITABLE ADJUSTMENT (MAR 1998)
 
   
252.245-7000
  GOVERNMENT -FURNISHED MAPPING, CHARTING, AND GEODESY PROPERTY (DEC 1991)
 
   
252.245-7001
  REPORTS OF GOVERNMENT PROPERTY (MAY 1994)
 
   
252.246-7002
  WARRANTY OF CONSTRUCTION (GERMANY) (JUN 1997)
 
   
252.247-7023
  TRANSPORTATION OF SUPPLIES BY SEA (MAY 2002)
 
   
252.247-7023
  TRANSPORTATION OF SUPPLIES BY SEA (MAY 2002) - ALTERNATE II (MAR 2000)
 
   
252.248-7000
  PREPARATION OF VALUE ENGINEERING CHANGE PROPOSALS (MAY 1994)

104



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

C. AIR FORCE FEDERAL ACOUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

     
5352216-9000
  AWARDING ORDERS UNDER MULTIPLE AWARD CONTRACTS (JUN 2002) - IALTERNATE I (JUN
2002)

  Para (d), Office symbol and telephone number: ‘Ms. Cynthia Sanders, 311 HSW
/PK at (210) 536-16312’

  Para (e), Clause that stipulates minimum guarantee(s): ‘$]5,000’
 
   
5352223-9000
  ELIMINATION OF USE OF CLASS I OZONE DEPLETING SUBSTANCES (ODS) (MAY 1996)

  Para (d), Substances are ‘TBD at Task Order level’
 
   
5352.223-9001
  HEALTH AND SAFETY ON GOVERNMENT INSTALLATIONS (JUN 1997)
 
   
5352.242-9000
  CONTRACTOR ~CCESS TO AIR FORCE INST ALLA TIONS (MAY 2002)

  Para (b), Any additional requirements to comply with local security procedures
‘TBD at Task Order level’

D. AIR FORCE MATERIEL COMMAND FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT
CLAUSES

     
5352.215-9005
  INCORPORATION OF CONTRACTOR’S TECHNICAL PROPOSAL (AFMC) (AUG 1998)

  Para (a), Paragraph Numbers: ‘TED at Task Order level’

  Para (a), Paragraph Numbers: ‘TBD at Task Order level’

  Para (a), Version Number(s): ‘TBD at Task Order level’

  “Para (a), Dated: ‘TBD at Task Order level’ Para (a), Entitled: ‘TED at Task
Order level’

  Para (b), Rank order: ‘TBD at Task Order level’
 
   
5352.245-9004
  BASE SUPPORT (AFMC) (JUL 1997)

  Para (e), List Installations ‘TBD at Task Order level’

  Para (f), List Support Items ‘TBD at Task Order level’
 
   
5352.245-9004
  BASE SUPPORT (AFMC) (JUL 1997) - ALTERNATE I (JUL 1997)

  Alt I, Para (e), List Installations ‘TBD at Task Order level’

  Alt I, Para (f), List Support Items ‘TBD at Task Order level’ !

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

     A. FEDERAL ACOUISITION REGULATION CONTRACT CLAUSES IN FULL TEXT

52.211-15 DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS (SEP 1990)

This is a rated order certified for national defense use, and the Contractor
shall follow all the requirements of the Defense Priorities and Allocations
System regulation (15 CFR 700).

105



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

52.252-02 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)I

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es): http://farsite.hill.af.mil

52.252-06 AUTHORIZED DEVIATIONS IN CLASES (APR 1984)

     (a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of “(DEVIATION)” after the date of the clause.

     (b) The use in this solicitation or contract of any Defense Federal
Acquisition Regulation Supplement (48 CFR Chapter 2) clause with an authorized
deviation is indicated by the addition of “(DEVIATION)” after the name of the
regulation.

  B. DEFENSE FAR SUPP CONTRACT CLAUSES IN FULL TEXT

252.232-7007 LIMITATION OF GOVERNMENT’S OBLIGATION (AUG 1993)

     (a) Contract line item(s) TBD At Task Order level                     TBD
at Task Order level                     TBD at Task Order level    TBD at Task
Order level if incremental funding is applied through                     are
incrementally funded. For these item(s), the sum of                     of the
total price is presently available for payment and allotted to this contract. An
allotment schedule is set forth in paragraph (i) of this clause.

     (b) For item(s) identified in paragraph (a) of this clause, the Contractor
agrees to perform up to the point at which the total amount payable by the
Government, including reimbursement in the event of termination of those item(s)
for the Government’s convenience, approximates the total amount currently
allotted to the contract. The Contractor will not be obligated to continue work
on those item(s) beyond that point. The Government will not be obligated in any
event to reimburse the Contractor in excess of the amount allotted to the
contract for those item(s) regardless of anything to the contrary in the clause
entitled “Termination for Convenience of the Government.” As used in this
clause, the total amount payable by the Government in the event of termination
of applicable contract line item(s) for convenience includes costs, profit, and
estimated termination settlement costs for those item(s).

     (c) Notwithstanding the dates specified in the allotment schedule in
paragraph (i) of this clause, the Contractor will notify the Contracting Officer
in writing at least ninety days prior to the date when, in the Contractor’s best
judgment, the work will reach the point at which the total amount payable by the
Government, including any cost for termination for convenience, will approximate
85 percent of the total amount then allotted to the contract for performance of
the applicable item(s). The notification will state (I) the estimated date when
that point will be reached and (2) an estimate of additional funding, If any,
needed to continue performance of applicable line items up to the next scheduled
date for allotment of funds identified in paragraph (i) of this clause, or to a
mutually agreed upon substitute date. The notification will also advise the
Contracting Officer of the estimated amount of additional funds that will be
required for the timely performance of the item(s) funded pursuant to this
clause, for a subsequent period as may be specified in the allotment schedule in
paragraph (i) of this clause or otherwise agreed to by the parties. If after
such notification additional funds are not allotted by the date identified in
the Contractor’s notification, or by an agreed substitute date, the Contracting
Officer will terminate any item(s) for which additional funds have not been
allotted, pursuant to the clause of this contract entitled “Termination for
Convenience of the Government.”

     (d) When additional funds are allotted for continued performance of the
contract line item(s) identified in paragraph (a) of this clause, the parties
will agree as to the period of contract performance which will be covered by the
funds. The provisions of paragraphs (b) through (d) of this clause will apply in
like manner to the additional allotted funds and agreed substitute date, and the
contract will be modified accordingly.

     (e) If, solely by reason of failure of the Government to allot additional
funds, by the dates indicated below, j in amounts sufficient for timely
performance of the contract line item(s) identified in paragraph (a) of this
clause, the i Contractor incurs additional costs or is delayed in the
performance of the work under this contract and if additional funds are
allotted, an equitable adjustment will be made in the price or prices (including
appropriate target, billing, and ceiling prices where applicable) of the
item(s), or in the time of delivery, or both. Failure to agree to any such
equitable adjustment hereunder will be a dispute concerning a question of fact
within the meaning of the clause entitled “Disputes.”

106



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

     (f) The Government may at any time prior to termination allot additional
funds for the performance of the contract line item(s) identified in paragraph
(a) of this clause.

     (g) The termination provisions of this clause do not limit the rights of
the Government under the clause entitled “Default.” The provisions of this
clause are limited to the work and allotment of funds for the contract line
item(s) set forth in paragraph (a) of this clause. This clause no longer applies
once the contract is fully funded except with regard to the rights or
obligations of the parties concerning equitable adjustments negotiated under
paragraphs (d) or (e) of this clause.

     (h) Nothing in this clause affects the rights of the Government to
terminate this contract pursuant to the clause of this contract entitled
“Termination for Convenience of the Government.”

     (i) The parties contemplate that the Government will allot funds to this
contract in accordance with the following schedule:

107



--------------------------------------------------------------------------------



 



PART III – LIST OF DOCUMENTS, EXHIBITS & ATTACHMENTS
SECTION J – LIST OF ATTACHMENTS

                  DOCUMENT

--------------------------------------------------------------------------------

  PGS

--------------------------------------------------------------------------------

  DATE

--------------------------------------------------------------------------------

  TITLE

--------------------------------------------------------------------------------

EXHIBIT A
    46     26 JUN 2003   CONTRACT DATA REQURIEMENTS LISTS (CORL) DD FORM
1423-1/DI0 - WEB LINK
 
               
EXHIBIT B
    32     26 JUN 2003   CONTRACT DATA REQUIREMENTS LIST (CDRL), DO FOR
1423-1/010 - WEB LINK
 
               
EXHIBIT C
    46     26 JUN 2003   CONTRACT DATA REQUIREMENTS LIST (CORL), DD FORM
1423-1/0ID - WEB LINK
 
               
ATTACHMENT 1
    21     26 JUN 2003   STATEMENT OF WORK: WORLDWIDE ENVIRONMENTAL RESTORATION
AND CONSTRUCTION CONTRACT (WERC) - WEB LINK
 
               
ATTACHMENT 2
    4     26 JUN 2003   LABOR CATEGORY QUALIFICATIONS - WEB LINK
 
               
ATTACHMENT 3
    5     30 JUL 2003   LABOR RATES (ON-SITE & OFF-SITE)

108



--------------------------------------------------------------------------------



 



WORLDWIDE ENVIRONMENTAL RESTORATION AND CONSTRUCTION
(WERC) CONTRACTS

Exhibit A CDRLS FOR TECHNICAL DATA AND DIDS

To view Exhibit A click on WWW.AFCEE.BROOKS.AF.MIL. When you get there go to the
INFORMATION AREA, then to SUPPORT. Select CONTRACTING. When you get into
CONTRACTING you will need to go to the INDEX. In the Index there is a selection
called BUSINESS OPPORTUNITIES. Under BUSINESS OPPORTUNITIES select WERC. Scroll
down to DOWNLOAD INFORMATION. There you can click on Exhibit A and download it.

109



--------------------------------------------------------------------------------



 



WORLDWIDE ENVIRONMENTAL RESTORATION AND CONSTRUCTION (WERC) CONTRACTS

Exhibit B CDRLS FOR MANAGEMENT DATA AND DIDS

To view Exhibit B click on WWW.AFCEE.BROOKS.AF.MIL. When you get there go to the
INFORMATION AREA, then to SUPPORT. Select CONTRACTING. When you get into
CONTRACTING you will need to go to the INDEX. In the Index there is a selection
called BUSINESS OPPORTUNITIES. Under BUSINESS OPPORTUNITIES select WERC. Scroll
down to DOWNLOAD INFORMATION. There you can click on Exhibit B and download it.

110



--------------------------------------------------------------------------------



 



WORLDWIDE ENVIRONMENTAL RESTORATION AND CONSTRUCTION (WERC) CONTRACTS

Exhibit C CDRLS FOR COST DATA AND DIDS

To view Exhibit C click on WWW.AFCEE.BROOKS.AF.MIL.Whenyou get there go to the
INFORMATION AREA, then to SUPPORT. Select CONTRACTING. When you get into
CONTRACTING you will need to go to the INDEX. In the Index there is a selection
called BUSINESS OPPORTUNITIES. Under BUSINESS OPPORTUNITIES select WERC. Scroll
down to DOWNLOAD INFORMA110N. There you can click on Exhibit C and download it.

111



--------------------------------------------------------------------------------



 



WORLDWIDE ENVIRONMENTAL RESTORATION AND CONSTRUCTION
(WERC) CONTRACTS

Attachment 1: STATEMENT OF WORK

To view Attachment 1 click on WWW.AFCEE.BROOKS.AF.MIL. When you get there go to
the INFORMATION AREA, then to SUPPORT. Select CONTRACTING. When you get into
CONTRACTING you will need to go to the INDEX. In the Index there is a selection
called BUSINESS OPPORTUNITIES. Under BUSINESS OPPORTUNITIES select WERC. Scroll
down to DOWNLOAD INFORMATION. There you can click on Attachment 1 and download
it.

112



--------------------------------------------------------------------------------



 



BASIC CONTRACT
STATEMENT OF WORK

for

WORLDWIDE ENVIRONMENTAL RESTORATION AND
CONSTRUCTION (WERC)

CONTRACT: F41624-03-R-8046

JUNE 26, 2003

113



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            SECTION

--------------------------------------------------------------------------------

TITLE

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1.0 SCOPE
    116  
2.0 APPLICABLE DOCUMENTS
    116  
3.0 GOVERNMENT FURNISHED INFORMATION, EQUIPMENT, AND PROPERTY (GFI, GFE, GFP)
    117  
4.0 MANAGEMENT, PLANNING, AND REPORTING REQUIREMENTS
    117  
4.1 WORK BREAKDOWN STRUCTURE
    117  
4.1.1 WBS Requirements (Environmental Projects)
    117  
4.1.2 WBS In CSI Format (Traditional Construction)
    117  
4.2 SCHEDULE AND PLANNING REQUIREMENTS
    117  
4.2.1 Project Planning Chart and/or Construction Planning Chart
    118  
4.2.2 Integrated Master Schedule
    118  
4.3 COST AND STATUS REPORTING
    118  
4.3.1 Contractor’s Progress, Status, and Management Report
    118  
4.3.2 Funds and Man-Hour Expenditure Report
    118  
4.3.3 Performance and Cost Report
    118  
4.3.4 Contract Funds Status Report
    119  
4.3.5 Cost/Schedule Status Report
    119  
4.3.6 Cost Performance Report
    119  
4.4 MEETING AND CONFERENCE REQUIREMENTS
    119  
4.4.1 Meeting/Teleconference Support
    119  
4.4.2 Public Meetings and Hearings
    120  
4.4.3 Conference Support
    120  
4.5 CONTRACTOR DOCUMENTATION
    120  
4.6 GEOGRAPHIC INFORMATION SYSTEM (GIS) DEVELOPMENT, PERFORMANCE, ANALYSIS AND
IMPLEMENTATION SUPPORT
    120  
4.7 NOTIFICATION REQUIREMENTS
    121  
4.8 PERMITS
    121  
4.9 PHOTO DOCUMENTATION
    121  
4.10 REMOTE SITES
    121  
4.11 SITE ACCESS BADGES
    121  
4.12 WORKSITE ACTIVITIES AND COORDINATION
    122  
4.12.1 Coordination of Activities
    122  
4.12.2 Hazardous Material and Hazardous Waste Activities
    122  
5.0 CHEMISTRY REQUIREMENTS
    122  
5.1 QUALITY ASSURANCE
    122  
5.2 LABORATORY SELECTION
    123  
5.3 ANALYTICAL DATA MANAGEMENT
    123  
5.4 RECORD KEEPING
    123  
6.0 PLANS AND REPORTS
    123  
6.1 QUALITY PROGRAM PLANS
    123  
6.2 TECHNICAL PLANS AND REPORTS
    124  
6.2.1 Technical Plans
    124  
6.2.2 Technical Reports
    125  

114



--------------------------------------------------------------------------------



 



            SECTION

--------------------------------------------------------------------------------

TITLE

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

7.0 SITE WORK
    125  
7.1 CONSERVATION
    125  
7.2 DEMOBILIZATION
    126  
7.3 SITE CHARACTERIZATION
    126  
7.4 SITE PREPARATION
    126  
8.0 ENVIRONMENTAL REQUIREMENTS
    126  
8.1 COMPLETION OF CONCEPTUAL DESIGN
    127  
8.2 CONSTRUCTION
    127  
8.2.1 Pre-Final Inspection
    127  
8.2.2 Final Inspection
    127  
8.2.3 Delivery and Warranty
    128  
8.3 DEMOLITION
    128  
8.4 EMERGENCY RESPONSE
    128  
8.5 ENVIRONMENTAL RESOURCES PROGRAM INFORMATION MANAGEMENT SYSTEM (ERPIMS)
    128  
8.6 INNOVATIVE AND PROVEN TECHNOLOGIES
    129  
8.7 FUELING SYSTEMS
    129  
8.8 MAINTENANCE AND REPAIR
    129  
8.9 OPERATIONS AND MAINTENANCE
    129  
8.10 REMEDIAL PROCESS OPTIMIZATION
    129  
8.11 ORDNANCE REMOVAL AND SUPPORT
    130  
8.12 PRESUMPTIVE AND OTHER REMEDIES
    130  
8.12.1 Requirements
    130  
8.12.2 Regulatory Site Closure
    131  
9.0 TRADITIONAL REQUIREMENTS
    131  
9.1 CONSTRUCTION
    131  
9.1.1 Pre-Final Inspection
    132  
9.1.2 Final Inspection
    132  
9.1.3 Delivery and Warranty
    132  
9.2 DEMOLITION
    132  
9.3 EMERGENCY RESPONSE
    132  
9.4 MAINTENANCE AND REPAIR
    133  
10.0 POINTS OF CONTACT (POCS)
    133  

115



--------------------------------------------------------------------------------



 



1.0 SCOPE

This basic contract statement of work (SOW) defines the scope of a full range of
construction and engineering activities to meet all customer requirements. This
basic contract SOW will be tailored to identify specific task order (TO)
requirements. SOWs or statement of objectives (SOOs) may be used on this
contract.

This SOW encompasses the full range of methods and technologies supporting
activities necessary to remedy site conditions in accordance with technical and
regulatory requirements, to operate environmental systems, and to provide
construction and ancillary services as required herein. Requirements will be
primarily environmental but will also include traditional engineering needs as a
secondary requirement. Requirements shall be carried out under TOs for various
worldwide locations.

Construction and engineering activities may include environmental requirements,
military family housing, light commercial projects, fuels projects, traditional
military construction (MILCON) and P-341 projects, community development
projects, and emerging requirements, such as homeland security and force
protection projects.

The Contractor shall function as an integral team member in support of the AFCEE
mission, to include the sharing of information with other AFCEE contractors, and
cooperation with communities, regulators, and other government entities.

Requirements include efficient management of TOs including accurate, on-time
submittals of contract deliverables and timely identification and solution of
impediments to successful project execution. Technical requirements include
early involvement in the process to allow for the development of the most
cost-effective and technically sound solution. AFCEE will rely on the
Contractor’s expertise in recognizing and addressing problematic issues and
successful execution of each TO. The Contractor shall perform all work in
accordance with host nation, federal, state, and local statutes and regulations.
Remedies shall conform to environmental permits, decision document requirements,
or other legal requirements.

TOs may be Results Based Product Delivery, where desired outcomes of the work
are identified without specifying the methods or technologies to be used.
Contracted work is performed with minimal focus on government process and
maximum focus on results. A Results Based Product Delivery TO enables the
Contractor to select actions best suited to the site requirements, and ensures
that best management practices and best available technologies are employed. The
SOW or SOO will specify Results Based Product Delivery contracting requirements
at the TO level.

2.0 APPLICABLE DOCUMENTS

The Contractor shall identify and comply with all applicable federal, state, and
local statutes; Air Force/Military/Host Nation instructions, manuals, handbooks,
regulations, guidance, and policy letters; Executive Orders (EOs); American
Petroleum Institute (API) Codes; National Association of Corrosions Engineers
(NACE); National Fire Protection (NFPA); Steel Structures and Painting Counsel
(SSPC); National Electrical Code (NEC); Uniform Fire Code (UFC); and

116



--------------------------------------------------------------------------------



 



International Building Code (IBC) including all changes and amendments in effect
on the date of issuance of each TO. It is the Contractor’s responsibility to
identify and comply with all applicable requirements. In addition, the
Contractor shall refer to the AFCEE Technical Services Quality Assurance
Program, the current version of The United States Air Force Construction
Management Implementation Guide, and Guidance for Contract Deliverables (GCD),
current version, unless a previous version is specified in the TO. This GCD is a
reference document to be used in the generation of contract deliverables.
Base-specific documents shall be identified in each TO.

3.0 GOVERNMENT FURNISHED INFORMATION, EQUIPMENT, AND PROPERTY (GFI, GFE, GFP)

To be specified in each TO.

4.0 MANAGEMENT, PLANNING, AND REPORTING REQUIREMENTS

The Contractor shall implement a full range of construction and engineering
activities as specified in each TO and in accordance with all applicable
compliance documents. The Contractor shall supply all labor, equipment, and
materials necessary to accomplish the work assigned unless otherwise specified
in each TO. The Contractor shall perform management and planning functions,
including performance measurement and fund status reporting, through the course
of this effort.

4.1 Work Breakdown Structure

4.1.1 WBS Requirements (Environmental Projects)

The Contractor shall prepare and submit for approval a Work Breakdown Structure
(WBS). The WBS shall be used to report the cost and schedule status for each
environmental project. All tasks required under this type of TO shall be
included in the WBS. (Contract Data Requirements List [CDRL] B001)

4.1.2 WBS In CSI Format (Traditional Construction)

The Contractor shall prepare and submit for approval a WBS in the Construction
Standard Institute (CSI) format for traditional construction activities. The WBS
shall be used to report the cost and schedule status for each project. All tasks
required under this type of TO shall be included in the WBS. (CDRL B001)

4.2 Schedule and Planning Requirements

The Contractor shall provide schedules for tracking work progress as specified
in each TO. The SOW for each TO will identify which of the following schedules
is required. Project Planning Charts (PPC) are recommended for less complex
projects and Integrated Master Schedules (IMS) are recommended for more complex
projects.

117



--------------------------------------------------------------------------------



 



4.2.1 Project Planning Chart and/or Construction Planning Chart

The Contractor shall prepare and submit a PPC for approval. The PPC shall detail
the project schedule and status through the use of Gantt charts, which shall
depict percent complete for each task. The project schedule shall be reported
using the approved WBS. (CDRL B002)

4.2.2 Integrated Master Schedule

The Contractor shall prepare and submit an IMS for approval. The IMS shall
detail the project schedule and status through the use of Gantt charts, and
Critical Path Method (CPM) analyses. The project schedule shall be reported
using the approved WBS. (CDRL B003)

4.3 Cost and Status Reporting

The Contractor shall provide cost and status reports. Cost and status reports
are listed below in order of increasing complexity. Each TO will specify (1) if
one or two of the following reports are required, and (2) if reports are
required at the TO level or at the project level with a TO rollup. Contractor’s
Progress, Status, and Management Reports (CPSMR) with cost information are
recommended for TOs under $500,000. TOs under $2M typically require either a
Performance and Cost Report (PCR) or a Funds and Man-Hours Expenditure Report
(FMER). TOs between $2M-$5M typically require a Cost/Schedule Status Report
(C/SSR). Typically TOs over $5M require a Cost Performance Report (CPR). A
Contract Funds Status Report (CFSR) may be required in conjunction with a CPR or
C/SSR. Each TO should be evaluated independently to determine specific
requirements.

4.3.1 Contractor’s Progress, Status, and Management Report

The Contractor shall prepare and submit a CPSMR. The CPSMR shall be used to
review and evaluate the overall progress of the project, along with any existing
or potential problem areas. The report shall be prepared in a Contracting
Officer’s Representative (COR)-approved format. The CPSMR shall include a
summary of the events that occurred during the reporting period, discussion of
performance, identification of problems, proposed solutions, corrective actions
taken, and outstanding issues. Cost information may be included or omitted in
this report as required in each TO. (CDRL B004)

4.3.2 Funds and Man-Hour Expenditure Report

The Contractor shall implement and maintain a cost accounting system and prepare
a FMER to correlate the status of expensed funds and man-hours against the
progress of the work completed and the negotiated budget. The FMER and
associated graphics shall detail the current project status and identify funds
and man-hours required to complete the assigned tasks. (CDRL C001)

4.3.3 Performance and Cost Report

118



--------------------------------------------------------------------------------



 



The Contractor shall prepare and submit a PCR. The PCR provides the current
status and projected requirements for funds, man-hours, and work completion
relative to the negotiated budget. (CDRL C002)

4.3.4 Contract Funds Status Report

The Contractor shall prepare CFSRs as specified in each individual cost
reimbursement TO. The purpose of the CFSR is to update and forecast funding
requirements, funding changes and budget estimates, identify funds in excess of
TO which may be available for deobligation, and provide estimates of termination
costs. (CDRL C003)

4.3.5 Cost/Schedule Status Report

The Contractor shall prepare C/SSRs, which summarize performance information for
program management purposes as specified in each individual cost reimbursement
TO. The CSSR contains contract data, including original and current contract
values and management estimate at completion, performance data, and narrative
explanations which present information on significant cost, schedule variances,
contractual problems, or other areas of interest. (CDRL C004)

4.3.6 Cost Performance Report

The Contractor shall implement and maintain a performance measurement system to
support the gathering of cost and schedule data for the purpose of determining
program status as specified in each individual cost reimbursement TO. The WBS or
equivalent task breakdown shall be used for reporting cost. The CPR presents the
performance measurement baseline and actual cost and schedule performance
against that baseline. Submittals shall include appropriate figures containing
cost and related data for measuring project cost and schedule status. (CDRL
C005)

4.4 Meeting and Conference Requirements

4.4.1 Meeting/Teleconference Support

The Contractor shall perform a site visit and/or attend a preproposal
conference, a postaward conference, preperformance conference, or
preconstruction conference. The Contractor also shall attend and/or support
meetings and teleconferences to discuss technical or regulatory issues and
project progress and status. The Contractor shall prepare, and submit for
review, presentation materials for meetings and an agenda. The Contractor shall
prepare minutes for all meetings attended. (CDRLs B005, B006, B007)

119



--------------------------------------------------------------------------------



 



4.4.2 Public Meetings and Hearings

The Contractor shall present technical information and provide logistical
support (e.g., advertising, facilities, audio-visual, handouts, report(s),
recordings, verbatim transcripts, poster boards, translations, slides, synopses)
for events and/or meetings in support of the government’s position. (CDRLs B005,
B006, B007)

4.4.3 Conference Support

The Contractor shall develop conference programs, training sessions, and
arrangements for government-sponsored conferences in support of environmental
and traditional programs. (CDRLs B005, B006, B007)

4.5 Contractor Documentation

The Contractor shall create and maintain a Master Document List (MDL) that
includes all documents, whether the document is a deliverable or not, which are
prepared during the course of the TO. The MDL and its documents shall be
maintained in libraries readily available for submittal to the Government. All
Material Submittals shall be accomplished in accordance with the instructions
pertaining to AF Form 3000, Material Approval Submittal. (CDRL B008)

4.6 Geographic Information System (GIS) Development, Performance, Analysis and
Implementation Support

The Contractor shall establish and/or update the GIS. GIS software shall be
compatible with Environmental Resources Program Information Management System
(ERPIMS) or other appropriate systems as specified. GIS software shall provide a
repository system to store subsurface chemical data, contour concentrations of
contaminants, query contamination at given sites over time, utility locations,
and other requirements. The Contractor shall provide technical support of
geographic (geospatial) data and data management systems. All data deliverables
shall be provided in electronic format with a copy to AFCEE/MSC. The Contractor
shall follow Spatial Data Standards (SDS) and the U.S. Federal Geographic Data
Committee’s (FGDC) Content Standard for Digital Geospatial Metadata, and shall
establish, augment, and/or update the system(s). Software in support of this
effort shall conform with AF/DoD standards for systems design, development and
planning procedures for the pertinent disciplines identified in the project
tasks. Needs analysis shall include review of existing AF/DoD-owned systems for
possible re-use and the analysis of current systems, recommending strategies for
improvement. Various quality assurance methods shall be utilized to correct for
data quality issues introduced during data collection and compilation. The
Contractor shall submit Report of Findings detailing the acceptability of the
data, and recommendations to improve the data quality and data quality assurance
procedures. All new development (e.g., applications, code, documentation,
diagrams) shall become the sole property of the Air Force. (CDRLs A001, B009)

120



--------------------------------------------------------------------------------



 



4.7 Notification Requirements

The Contractor is required to notify the Contracting Officer (CO) and COR of
critical issues that may affect the contract performance and/or human health and
the environment. The types of issues that require notification include, but are
not limited to, health risks, spills, and changes in critical personnel, and
finding unexploded ordnance (UXO). As an example, if UXO were discovered during
field activities, the Contractor would be required to immediately stop work,
report the discovery to the base POC, CO, and COR, and implement the appropriate
safety precautions. Field activities could not continue until clearance was
received from the CO. On critical issues, verbal notification should be made
immediately, followed by written notification as soon as practical. (CDRL A002)

4.8 Permits

The Contractor shall develop, coordinate, and assist the installation in
applying for and obtaining all host nation, federal, state, local, and other
applicable permits, access (including off-base easements and leases),
agreements, licenses, and certificates required to perform and complete each TO.
The Contractor shall maintain a library of these documents at the Contractor’s
site office on base as well as the corporate facility handling each TO. The
Contractor shall comply with all applicable permit conditions. (CDRL A003)

4.9 Photo Documentation

The Contractor shall prepare digital photo documentation, including site(s) and
building(s) under investigation and/or construction, field activities, and
sample locations. Digital photos will be submitted in JPEG format unless
otherwise specified in the individual TO. The contractor shall provide an index
for each set of photographs submitted identifying the base, project number,
contractor, and a brief description. Photography of any kind must be coordinated
through the installation, customer, or facility Point of Contact (POC). (CDRLs
B010, B011))

4.10 Remote Sites

The Contractor shall perform work as specified at remote locations. The
Contractor shall be responsible for all personnel, supplies, equipment, and
infrastructure (including, but not limited to, potable water, utility systems,
housing, dining, transportation, and medical care) when there are no facilities
and services available.

4.11 Site Access Badges

The Contractor shall obtain and monitor assigned security badges (used by both
prime contractor and subcontractor staff) used during the duration of this
contract. All security badges or passes shall be returned to the base POC upon
expiration of the badge, upon completion of the project, or when possession of
the badge is no longer necessary (e.g., upon removal of contracted personnel
from specific projects).

121



--------------------------------------------------------------------------------



 



4.12 Worksite Activities and Coordination

4.12.1 Coordination of Activities

The Contractor shall coordinate worksite activities with all applicable
personnel to ensure the protection of human health and the environment; the
prevention of damage to property, utilities, materials, supplies, and equipment;
and the avoidance of work interruptions. The Contractor shall provide physical
security to work areas with security equipment and personnel. The Contractor
must comply with Occupational Safety and Health Administration (OSHA) safety and
health regulations and local safety office requirements. The Contractor is
required to provide the CO copies of any OSHA report(s) submitted during the
duration of the TO. For areas not covered by OSHA, the contractor shall comply
with host-nation laws and regulations regarding safety and health and the U.S.
Army Corps of Engineers Safety and Health Requirements Manual, EM 385-1-1. (CDRL
A001)

4.12.2 Hazardous Material and Hazardous Waste Activities

The Contractor shall handle all hazardous materials and waste in accordance with
applicable host nation, federal, state, and local requirements. The Contractor
shall provide all hazardous materials use and hazardous waste disposal
documentation to the installation POC, and shall register with the Hazardous
Materials Pharmacy program (if available) at the installation to ensure
appropriate and efficient tracking of the Contractor’s hazardous material
purchases, inventories, use, and releases such as required by the Emergency
Planning and Community Right-to-Know Act (EPCRA), EOs, or any installation
reporting requirements.

The Contractor shall also comply with host nation, federal, state, and local
requirements for any task involving the transportation of hazardous wastes
and/or contaminated materials to off-site treatment, storage and/or disposal
facilities. This includes 40 CFR 260, 49 CFR 172, 173, 178, 179 and all other
applicable local, state, federal, and host nation transportation regulations.

5.0 CHEMISTRY REQUIREMENTS

The Contractor shall be responsible for the quality of all required chemistry
services performed. The Contractor shall ensure that all chemistry-related tasks
are conducted in accordance with the project-specific Sampling and Analysis Plan
(SAP). The Contractor shall identify a Project Chemist as key personnel in the
project SAP. The Project Chemist will act as a POC on all chemistry-related
issues and shall be responsible for ensuring that all Data Quality Objectives
(DQOs) are met.

5.1 Quality Assurance

The Contractor shall develop project-specific DQOs designed to ensure data of
adequate quality are collected to support project decisions. DQOs shall be
developed in accordance with USEPA QA/G4, Guidance for the DQO Process (most
recent version) and documented in the project SAP.

122



--------------------------------------------------------------------------------



 



All laboratory services shall be conducted in accordance with the approved
project QAPP. All field sampling shall be conducted in accordance with the
approved project FSP. Samples shall not be submitted for analysis until the SAP
and FSP are approved. The AFCEE QAPP serves as a guidance document in the
development of the project specific QAPP.

The Contractor shall ensure that all requirements specified in the project SAP
are met. If not met, the Contractor may be required to reaccomplish sampling at
the Contractor’s expense. The Contractor shall conduct audits, administer a
performance evaluation sample program, verify and validate data, and perform
corrective actions in accordance with the project SAP. For a TO requiring
analytical work, the Contractor shall submit a Quarterly Lab Use Report. (CDRL
A001)

5.2 Laboratory Selection

The Contractor shall select a laboratory with analytical capabilities sufficient
for the methods specified in the SAP and adequate throughput capacity to handle
the project’s analytical workload during all field activities. The Contractor
shall ensure that the selected laboratory meets all state and federal
requirements, including state certification where appropriate.

5.3 Analytical Data Management

The Contractor shall ensure that all hard copy and electronic data deliverables
supplied by the laboratory are complete and adequate to support the quality and
usability of the data. Raw data packages shall be submitted to the AFCEE upon
request. Data packages shall include all information required to re-create the
analysis, including correspondence with the laboratory regarding exceeding
quality assurance/quality control (QA/QC) measurements and documentation of
corrective actions. (CDRL A001)

5.4 Record Keeping

For each TO, the Contractor shall create and maintain in one location written
and electronic records sufficient to recreate each sampling, analytical, testing
and monitoring event, and shall make these records available to the government
upon request. The Contractor shall maintain records of, and derived from, all
activities outlined in the appropriate portion of the Quality Program Plan
(QPP) supporting the generation of these sampling and analysis records. The
Contractor shall also retain written calculations using information obtained
from sampling, analysis monitoring, and testing activities, to include all raw
data. All information shall be provided to the Government.

6.0 PLANS AND REPORTS

6.1 Quality Program Plans

The Contractor shall prepare, for AFCEE review and approval, a site-specific QPP
for each TO. The Contractor must implement, maintain, and comply with the
approved site-specific QPP.

123



--------------------------------------------------------------------------------



 



The QPP shall include the Work Plan (WP), the Health and Safety Plan (HSP) (as
required by 29 Code of Federal Regulations (CFR) 1910.120), and the
Environmental Sampling and Analysis Plan (SAP) as specified below. The SAP shall
include the Quality Assurance Project Plan (QAPP) as appropriate, the Field
Sampling Plan (FSP), and the Construction Quality Plan (CQP). Project DQOs shall
be fully described as required in the individual TO. This section shall be
tailored in each TO to meet current customer and regulatory requirements. The
AFCEE Model QAPP and AFCEE Model FSP can be used as guidance documents. (CDRLs
A004, A005, A006, A007)

6.2 Technical Plans and Reports

The Contractor shall provide technical plans and reports as defined at the TO
level. The Contractor shall complete these documents according to the most
appropriate industry standard.

6.2.1 Technical Plans



  a.   Community Relations (CDRL A008)     b.   Work Plan. The Contractor shall
prepare a Project Activities Work Plan that may include, but is not limited to,
any or all of the following subsections as identified in each TO. (CDRL A004)



  1)   Site Security Plan     2)   Excavation Plan     3)   Spill and Discharge
Control Plan     4)   Bench Scale Test Plan     5)   Asbestos Abatement Plan    
6)   Air Modeling and Monitoring Plan     7)   Surface Water Management Plan    
8)   Ground Water Management Plan     9)   Erosion Control Plan     10)  
Emissions Control Plan     11)   Transportation Plan     12)   Remediation
Management Plan     13)   Siting Analysis Plan     14)   Site Preparation Plan  
  15)   Demobilization and Closure Plan



  c.   RPO Work Plan (CDRL A009)     d.   Construction Quality Plan (CDRL A007)
    e.   Design Work Plan (CDRL A009)     f.   Health and Safety Plan (CDRL
A005)     g.   Sampling and Analysis Plan (CDRL A006)     h.   DD Form 1391
(CDRL A001)     i.   Operations and Maintenance Plan (CDRL A010)     j.  
Innovative Technology Plan (CDRL A009)     k.   Integrated Solid Waste
Management Plan (CDRL A009)     l.   Explosive Safety Plan (CDRL A009)     m.  
Test Plan (CDRL A009)

124



--------------------------------------------------------------------------------



 



6.2.2 Technical Reports



  a.   Miscellaneous Technical Report (CDRL A001)     b.   Analytical Data
Report Package (CDRL A001)     c.   Site/Project Summary (CDRL A001)     d.  
Production or Delivery Problem Report (CDRL A002)     e.   Technical/Field
Reports (CDRL A011)     f.   Permits (CDRL A003)     g.   Closure Reports (CDRL
A001)     h.   Investigation Report (CDRL A001)     i.   Conceptual Site
Model/Development Profile (CDRL A001)     j.   Baseline Risk Assessment (CDRL
A001)     k.   Innovative Technologies Report (CDRL A001)     l.   Integrated
Solid Waste Report (CDRL A001)     m.   Hazardous Materials Survey Report (CDRL
A012)     n.   Hazardous Material and/or Hazardous Waste Disposal Report (CDRL
A001)     o.   Design Plans (CDRL A013)     p.   Shop Drawings and/or As-built
Drawings (CDRL A014)     q.   Design Specifications (CDRL A001)     r.  
Long-Term Operations/Long-Term Monitoring Report (CDRL A001)     s.   Double
Blind QA/AC Laboratory Proficiency Testing Program (CDRL A001)     t.   Digital
Imaging (CDRL B010)     u.   Color Photograph Prints (CDRL B011)     v.  
Geographical Information Systems Updates (CDRL B009)     w.   Computer Aided
Design Drawings (CDRL B012)     x.   Inspection Reports (CDRL A001)     y.  
Survey Reports (CDRL A012)     z.   RPO Reports (CDRL A001)

7.0 SITE WORK

The Contractor shall perform site preparation, incidental characterization and
field investigation, conservation, and demobilization of sites as required in
each TO.

7.1 Conservation

Activities shall be planned and implemented in a manner that protects existing
site utilities, structures, surface features, service operations, monitoring and
other types of wells, and the general site environment. This includes the
protection of trees, shrubs and other vegetation not in the affected zone from
dust damage, soil compaction, and physical contact with machines and equipment.
If appropriate, the Contractor shall conserve uncontaminated topsoil by removal,
storage, or redistribution. All reasonable measures shall be taken to minimize
and suppress fugitive emissions of dust, vapors, and other site materials during
site work. All fill materials shall be non-contaminated. The Contractor shall
conduct all operations and activities with the intent of reducing the amount of
pollution generated. Specific areas to be focused on are generation of solid
waste, use of hazardous materials, use of ozone depleting chemicals,

125



--------------------------------------------------------------------------------



 



generation of hazardous waste, and use of energy and water. The Contractor shall
plan, construct, operate, maintain, optimize, and decommission systems necessary
to control storm water run-on and run-off; and transport surface water drainage
to a treatment plant, discharge location, or any other destination.

7.2 Demobilization

The Contractor shall decontaminate equipment and facilities, decommission
facilities as necessary, and restore the site. The Contractor shall remove any
temporary facilities and implement erosion control measures such as seeding,
mulch, sodding, and erosion control fabrics; restore roads, structures and
utilities; and plant trees, shrubbery, grasses and other vegetation. The
Contractor shall document and report on activities and train Government
personnel to perform required maintenance, as requested.

7.3 Site Characterization

The Contractor shall perform work that characterizes environmental conditions
incidental to other requirements in each TO.

7.4 Site Preparation

The Contractor shall perform site work as necessary to prepare sites for
construction activities. Security and access controls shall be implemented to
prevent unauthorized entry to sites and to protect wildlife from site exposure.
The Contractor shall survey existing utilities to determine adequacy and need
for modifications to support site activities. The Contractor shall obtain
appropriate approvals and shall construct connections or new systems for
electrical power, water, sewer, gas distribution, telephone, and other
utilities, as required, to accomplish the activities specified in each TO.

8.0 ENVIRONMENTAL REQUIREMENTS

The Contractor shall perform a full range of activities to meet all customers
engineering and construction environmental requirements as described in each TO.
Requirements may include completion of a conceptual design, construction,
implementation, demolition, repair, emergency response, and operations and
maintenance tasks for environmental engineering and construction needs.

The Contractor shall execute restoration, pollution prevention, compliance,
conservation, design, and construction projects. The Contractor shall evaluate,
complete, and modify designs, and plan, install, construct, test, operate,
maintain, monitor, optimize, and decommission any site in accordance with each
TO. The Contractor shall perform work at remote sites and shall document all
activities as stated herein.

The Contractor shall perform incidental support such as designing, planning,
programming, scoping, studying, investigating, evaluating, and consulting on
environmental engineering and construction efforts. The Contractor shall also
provide training and operational support to

126



--------------------------------------------------------------------------------



 



Government and other contractor personnel regarding the operations and
maintenance of equipment, systems, and facilities.

8.1 Completion of Conceptual Design

A conceptual design (typically 10–30%) for environmental projects may be
provided to the Contractor for completion of the design and then construction.
This work may be provided in phases. The Contractor is accountable for all
aspects of the final design under host nation, federal, state, and applicable
local laws. All completed designs will be signed and sealed in accordance with
all applicable requirements. Contractor shall complete project working drawings
and the various plans and schedules, including a construction schedule, and
obtain submittal approvals and permits. Working drawings and specifications
shall comply with codes, laws, and the request for proposal (RFP). The working
drawings shall be submitted for review as directed in the TO. The Contractor
shall implement, coordinate, and execute all regulatory reviews, shall ensure
technical adequacy of the final design, and shall provide quality control of all
phases of the TO. Details on design requirements will be provided in each TO.

8.2 Construction

The Contractor shall perform construction, restoration, emergency response,
repair, enhancement, maintenance, and demolition of facilities, utilities, real
property systems, and infrastructure in support of construction and engineering
requirements as specified in each TO. Typical activities can consist of
stand-alone projects, and construction in support of other projects. Shop
drawings and other submittals shall be required for approval by the COR prior to
beginning construction projects. Construction activities will be in conformance
with local and Air Force standards and regulations. The Contractor shall erect
or install support buildings, equipment enclosures, and storage facilities for
construction materials and contaminated material awaiting disposal.

8.2.1 Pre-Final Inspection

The Contractor shall conduct a pre-final walk through inspection and publish the
pre-final inspection findings in a pre-final inspection report. Details will be
provided in each TO.

8.2.2 Final Inspection

The Contractor shall conduct a final inspection and publish the findings in a
final inspection report in accordance with the format specified at the
pre-construction conference and the RFP/request for quote (RFQ). The inspection
shall concentrate on the items identified at the pre-final inspection and
recorded in the pre-final report. The final inspection report shall (1) certify
that all items of the design have been implemented and that the construction is
complete; (2) include a record of “signed and sealed” as-built drawings and
specifications verifying that all development standards have been met. At the
final inspection, the Contractor shall present a completed DD Form 1354,
Transfer and Acceptance of Real Property to the Base Civil Engineer (BCE) or
other appropriate organization for signature and acceptance. Details will be
provided in each TO. (CDRLs A001, A013)

127



--------------------------------------------------------------------------------



 



8.2.3 Delivery and Warranty

The Contractor shall complete all inspection and commissioning requirements
prior to final inspection. The warranty shall be issued in accordance with FAR
52.246.21. Extended warranties offered by the Contractor and its subcontractors
or suppliers may be accepted at the Government’s discretion.

8.3 Demolition

The Contractor shall demolish facilities, systems, and other improvements as
required in each TO. Demolition activities can be ancillary to other
requirements or a stand-alone project related to environmental requirements. The
Contractor shall conduct demolition efforts in conjunction with such activities
as new construction or renovation, removal of outdated facilities, and site
clearing from natural disasters. The Contractor shall perform surveys as part of
demolition efforts.

8.4 Emergency Response

The Contractor shall perform emergency response requirements. Emergency response
may include response to hazardous incidents, emergency repairs to facilities,
systems, improvements, or utilities in the course of executing TO requirements
or as stand-alone activities. The Contractor shall perform emergency response to
situations arising from project activities or actions from others.

8.5 Environmental Resources Program Information Management System (ERPIMS)

The Contractor shall meet any Environmental Resources Program Information
Management System (ERPIMS) data deliverable requirements as identified in each
TO. The Contractor shall record and enter field and laboratory data into a
computerized submission format in accordance with the ERPIMS Data Loading
Handbook (DLH). The DLH is available for download at
http://www.afcee.brooks.af.mil/ms/msc_irp.asp. The Contractor shall be
responsible for the accuracy and completeness of all data submitted. All data
submitted by the Contractor shall correspond exactly with the data recorded in
the original laboratory reports and other documents associated with sampling and
laboratory tasks. (CDRL B009)

128



--------------------------------------------------------------------------------



 



8.6 Innovative and Proven Technologies

The Contractor shall plan, design, construct, operate and maintain, monitor,
optimize, and decommission innovative environmental remediation technologies and
other technologies depending upon site-specific characteristics. Innovative
technologies shall be approved by the COR and coordinated with appropriate
regulatory agencies prior to initiating site work.

These activities may require proven and/or innovative technologies and methods
to accomplish the work. Innovative technologies and methods may include those
listed in the reports of the Superfund Innovative Technology Evaluation (SITE)
Program published by the U.S. Environmental Protection Agency (EPA), reports of
the DoD Environmental Security Technology Certification Program (ESTCP), and
those developed under sponsorship of the U.S. Air Force, and others.

8.7 Fueling Systems

The contractor shall provide for the development and execution of work features
related to receipt, storage, transfer, and delivery of fuel and fueling systems
to meet fueling mission requirements. Work features will include MILCON, minor
construction, repair, maintenance, and emergency response for fueling systems.
The Contractor shall also be responsible for ancillary environmental assessment,
remediation, restoration, and long-term maintenance of the environmental impacts
due to impact of releases or spills.

8.8 Maintenance and Repair

The Contractor shall perform maintenance and repair of facilities, systems, and
utilities. Maintenance and repair can be performed incidental to other
requirements or as a stand-alone project.

8.9 Operations and Maintenance

The Contractor shall perform operations and maintenance (O&M) in support of
construction requirements at specified locations. The Contractor shall be
responsible for the operation, maintenance, monitoring, optimization, and
evaluation of in-place environmental systems, as required. This will include all
materials required to replace any exhaustible process materials required to
operate and maintain the individual processes specified in the system O&M
manuals, equipment manufacturer specifications, and as specified in each TO. The
Contractor shall ensure that the operation of the environmental system is
optimal and effective at achieving system goals. The Contractor shall also
provide onsite personnel, materials, and equipment as required for long-term
monitoring and operations.

8.10 Remedial Process Optimization

The Contractor shall perform studies as needed to monitor and evaluate the
remedial process in support of construction requirements. The Contractor shall
plan, design, and implement remedial process optimization (RPO) to ensure the
effectiveness and efficiency of the remedial

129



--------------------------------------------------------------------------------



 



process. The Contractor shall gather feedback and other information for use in
the decision process.) Key RPO tasks are described as follows.



  •   Remedial Process Evaluation - Develop 5-year reviews of remedial action
records of decision (RODs) and demonstrations of remedial actions operating
properly and successfully. (CDRL A001)     •   RPO Scoping Visit - Conduct
base-wide assessments to identify opportunities to implement the RPO strategies.
(CDRL A001)     •   Evaluation of Remedial Systems and Environmental Equipment -
Conduct independent evaluation of remedial systems to determine their
effectiveness. (CDRL A001)     •   Monitoring Optimization - Evaluate monitoring
programs and plan, design and implement optimization of environmental monitoring
programs in accordance with the AFCEE long-term monitoring (LTM) guidance and
site- and project-specific DQOs. Perform temporal and spatial analysis of
monitoring data using statistical and geostatistical software. (CDRL A001)

8.11 Ordnance Removal and Support

The Contractor shall remove, render inert, destroy, recycle, and dispose of used
or fired munitions, unexploded ordnance (UXO), and other explosive devices and
materials. The contractor shall perform associated investigative work. Ordnance
may contain or be within the proximity of chemical, biological, and radiological
materials and wastes. The Contractor shall prepare an Explosive Safety Plan and
obtain Air Force Safety and DoD Explosive Safety Board approval before any
response actions are taken. Coordination with the Base/Installation’s Explosive
Ordnance Disposal (EOD) office or nearest DoD EOD office is required. The
Contractor shall perform investigations and plan response actions to remove,
transport, and dispose of UXO or munitions residue from exploded ordnance.
Detection and identification may require applying innovative and proven
technologies. Documentation may involve data inputs to a GIS, and reports of
activities. Removal of UXO, other ordnance, and contamination associated with
small arms, skeet, and practice ranges may be necessary to further remedial
action at some sites. (CDRL A001)

8.12 Presumptive and Other Remedies

The Contractor shall implement remedial actions, presumptive remedies, and other
remedies.

8.12.1 Requirements

The Contractor shall obtain concurrence for presumptive remedial actions with
appropriate primacy agencies through the COR or installation POC. In support of
the remedy, the Contractor shall be required to determine contaminant fate and
transport, and hydrogeologic properties; perform groundwater modeling, and
perform any other modeling or technical analysis in support of multi-media
requirements. The Contractor shall analyze and convert existing groundwater
monitoring wells for use as appropriate. The Contractor shall perform field
investigations, risk assessments, and risk mitigation. The Contractor shall
report on activities, modify designs and specification plans, and provide
documentation. The Contractor shall conduct tests to evaluate

130



--------------------------------------------------------------------------------



 



the effectiveness of the technologies utilized and maintain optimum system
performance. The Contractor shall develop O&M manuals for new and modified
systems and components. When required, the Contractor shall develop, update, and
implement a long-term O&M plan to maintain effectiveness of remedial systems
operations. (CDRL A010)

8.12.2 Regulatory Site Closure

In support of remedial actions, the Contractor shall close sites in accordance
with all applicable local, state and federal regulations, and agreements with
host nations. The Contractor shall prepare the closure reports and other
applicable documents and provide any supporting documentation and data required
by the regulatory agencies. To satisfy closure requirements, the contractor may
be required to do additional investigation, remediation, and/or documentation.
Closure will be considered complete upon receipt of signed regulatory
concurrence.

8.13 Radiological Waste Removal and Support

Contractor shall remove, render inert, destroy, recycle, and dispose of
radiological waste and materials. The Contractor shall perform associated
investigative work as required.

9.0 TRADITIONAL REQUIREMENTS

The Contractor shall perform a full range of activities to meet all customers
engineering and construction requirements as described in each TO. Requirements
may include construction, demolition, repair, emergency response, and operations
and maintenance tasks for traditional engineering and construction needs.

The Contractor shall execute traditional engineering and construction projects.
The Contractor shall plan, develop cost estimates, install, construct, test,
operate, maintain, monitor, optimize, and decommission any site in accordance
with each TO. The Contractor shall perform work at remote sites and shall
document all activities as stated herein.

The Contractor shall perform incidental support such as designing, planning,
programming, scoping, studying, investigating, evaluating, and consulting on
traditional engineering and construction efforts. The Contractor shall also
provide training and operational support to Government and other contractor
personnel regarding the operations and maintenance of equipment, systems, and
facilities.

9.1 Construction

Upon approval of the CO or Administrative CO, the Contractor may commence
on-site construction activities. The Contractor shall provide the manpower,
equipment, material, services, and transportation necessary to review, plan,
develop and implement quality control and oversight services during the
construction phase of each TO. Details regarding construction management
requirements, inspection and testing, construction facilities and temporary
controls,

131



--------------------------------------------------------------------------------



 



environmental protection, quality control system, construction quality control,
and project closeout will be provided in each TO.

9.1.1 Pre-Final Inspection

The Contractor shall conduct a pre-final walk through inspection and publish the
pre-final inspection findings in a pre-final inspection report. Details will be
provided in each TO. (CDRL A001)

9.1.2 Final Inspection

The Contractor shall conduct a final inspection and publish the findings in a
final inspection report in accordance with the format specified at the
pre-construction conference and the RFP/RFQ. The inspection shall concentrate on
the items identified at the pre-final inspection and recorded in the pre-final
report. The final inspection report shall (1) certify that all items of the
design have been implemented and that the construction is complete; (2) include
a record of “signed and sealed” as-built drawings and specifications verifying
that all development standards have been met. At the final inspection, the
Contractor shall present a completed DD Form 1354, Transfer and Acceptance of
Real Property to the Base Civil Engineer (BCE) or other appropriate organization
for signature and acceptance. Details will be provided in each TO. (CDRLs A001,
A013)

9.1.3 Delivery and Warranty

The Contractor shall complete all inspection and commissioning requirements
prior to final inspection. The warranty shall be issued in accordance with FAR
52.246.21. Extended warranties offered by the Contractor and its subcontractors
or suppliers may be accepted at the Government’s discretion.

9.2 Demolition

The Contractor shall demolish facilities, systems, and other improvements.
Demolition activities can be ancillary to other requirements or a stand-alone
project. The Contractor shall conduct demolition efforts in conjunction with
such activities as new construction or renovation, removal of outdated
facilities, and site clearing from natural disasters. The Contractor shall
perform surveys as part of demolition efforts.

9.3 Emergency Response

The Contractor shall perform emergency response services. The Contractor can
perform emergency repairs to facilities, systems, improvements, or utilities in
the course of executing TO requirements or as stand-alone activities. The
Contractor shall perform emergency response to situations arising from project
activities or actions from others.

132



--------------------------------------------------------------------------------



 



9.4 Maintenance and Repair

The Contractor shall perform maintenance and repair of facilities, systems, and
utilities. Maintenance and repair can be performed incidental to other
requirements or as a stand-alone project.

10.0 POINTS OF CONTACT (POCs)

POCs will be specified as appropriate for each TO.

11.0 ABBREVIATIONS, ACRONYMS and TERMS

Refer to the Acronym List posted on the WERC website for the abbreviations,
acronyms, and terms commonly used.

133



--------------------------------------------------------------------------------



 



WORLDWIDE ENVIRONMENTAL RESTORATION AND CONSTRUCTION (WERC) CONTRACTS

Attachment 2: LABOR RATE QUALIFICATIONS

To view Attachment 2 click on WWW.AFCEE.BROOKS.AF.MIL. When you get there go to
the INFORMATION AREA, then to SUPPORT. Select CONTRACTING. When you get into
CONTRACTING you will need to go to the INDEX. In the Index there is a selection
called BUSINESS OPPORTUNITIES. Under BUSINESS OPPORTUNITIES select WERC. Scroll
down to DOWNLOAD INFORMATION. There you can click on Attachment 1 and download
it.

134